Exhibit 10.1
AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP

OF
EDUCATION REALTY OPERATING PARTNERSHIP, LP
DATED: January 31, 2005

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
EDUCATION REALTY OPERATING PARTNERSHIP, LP
RECITALS:
Education Realty Operating Partnership, LP (the “Partnership”) was formed as a
limited partnership under the laws of the State of Delaware by the filing of a
Certificate of Limited Partnership with the Secretary of State of Delaware on
January 31, 2005. The General Partner, Education Realty OP Limited Partner
Trust, a Maryland business trust, and Education Realty Limited Partner, LLC, a
Delaware limited liability company, entered into the Agreement of Limited
Partnership of the Partnership. The General Partner now desires to amend and
restate such agreement.
NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants
between the parties hereto, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE I
DEFINED TERMS
Whenever used in this Agreement, the following terms shall have the meanings
respectively assigned to them in this Article I, unless otherwise expressly
provided herein or unless the context otherwise requires:
“Act” shall mean the Delaware Revised Uniform Limited Partnership Act, 6 Del C.
§ 17-101, et. seq., as amended, supplemented or restated from time to time, and
any successor to such statute.
“Additional Funds” has the meaning set forth in Section 4.4 hereof.
“Additional Limited Partner” shall mean a Person admitted to this Partnership as
a Limited Partner pursuant to and in accordance with this Agreement.
“Additional Securities” has the meaning set forth in Section 4.3(b).
“Affiliate” of another Person shall mean (a) any Person directly or indirectly
owning, controlling or holding with power to vote ten percent (10%) or more of
the outstanding voting securities of such other Person; (b) any Person ten
percent (10%) or more of whose outstanding voting securities are directly or
indirectly owned, controlled or held with power to vote by such other Person;
(c) any Person directly or indirectly controlling, controlled by, or under
common control with, such other Person; (d) any officer, director, member or
partner of such other Person; and (e) if such other Person is an officer,
director, member or partner in a company, the company for which such Person acts
in any such capacity.

 

1



--------------------------------------------------------------------------------



 



“Agreed Value” shall mean the fair market value of Contributed Property as
agreed to by the contributing partner and the Partnership, using such reasonable
method of valuation as they may adopt.
“Agreement” shall mean this Amended and Restated Agreement of Limited
Partnership of Education Realty Operating Partnership, LP, as amended from time
to time.
“Bankruptcy Code” shall mean the United States Bankruptcy Code, as amended, 11
U.S.C. §§ 101 ET SEQ., and as hereafter amended from time to time.
“Business Day” shall mean any day when the New York Stock Exchange is open for
trading.
“Capital Account” shall mean, as to any Partner, the account established and
maintained for such Partner pursuant to Section 5.3 hereof.
“Capital Contribution” shall mean the amount in cash or the Agreed Value of
Contributed Property contributed by each Partner (or his original predecessor in
interest) to the capital of the Partnership for his interest in the Partnership.
“Capital Transaction” means any of (i) a transaction where any debt or liability
to which a Property is subject is refinanced; (ii) a sale or exchange of all or
a part of a Property outside of the ordinary course of the business of the
Partnership, or (iii) the condemnation or casualty of all or any part of any
Property.
“Cash Amount” means an amount of cash per Common Partnership Unit equal to the
Value on the Valuation Date of the REIT Common Shares Amount.
“Cash Flow” shall mean the excess of cash revenues actually received by the
Partnership in respect of Partnership operations for any period, and the amount
of any reduction in reserves of the Partnership, over Operating Expenses for
such period. Cash Flow shall not include Disposition Proceeds.
“Certificate of Incorporation” means the Certificate of Incorporation of the
General Partner filed with the Secretary of State of the State of Delaware, as
amended or restated from time to time.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and as
hereafter amended from time to time. Reference to any particular provision of
the Code shall mean that provision in the Code at the date hereof and any
succeeding provision of the Code.
“Commission” shall mean the U.S. Securities and Exchange Commission.
“Common Partnership Interest” shall mean an ownership interest in the
Partnership, other than a Preferred Partnership Interest, and includes any and
all benefits to which the holder of such an ownership interest may be entitled
as provided in this Agreement or the Act, together with all obligations of such
Person to comply with the terms and provisions of this Agreement and the Act.

 

2



--------------------------------------------------------------------------------



 



“Common Partnership Unit” shall mean a fractional, undivided share of the Common
Partnership Interests of all Partners issued hereunder. At all times there shall
be maintained an equivalency of Common Partnership Units and REIT Common Shares,
except as otherwise provided herein.
“Common Percentage Interest” shall mean the percentage ownership interest in the
Common Partnership Units of each Partner, as determined by dividing the Common
Partnership Units owned by a Partner by the total number of Common Partnership
Units then outstanding.
“Company” means Education Realty Trust, Inc., a Maryland corporation.
“Contributed Property” shall mean a Partner’s interest in property or other
consideration (excluding services and cash) contributed to the Partnership by
such Partner.
“Conversion Factor” shall mean 1.0; PROVIDED, HOWEVER, that in the event the
Company (i) declares or pays a dividend on its outstanding REIT Common Shares in
REIT Common Shares or makes a distribution to all holders of its outstanding
REIT Common Shares in REIT Common Shares, (ii) subdivides its outstanding REIT
Common Shares, or (iii) combines its outstanding REIT Common Shares into a
smaller number of REIT Common Shares, the Conversion Factor shall be adjusted by
multiplying the Conversion Factor by a fraction, the numerator of which shall be
the number of REIT Common Shares issued and outstanding on the record date for
such dividend, distribution, subdivision or combination (assuming for such
purposes that such dividend, distribution, subdivision or combination has
occurred as of such time), and the denominator of which shall be the actual
number of REIT Common Shares (determined without the above assumption) issued
and outstanding on the record date for such dividend, distribution, subdivision
or combination. Any adjustment to the Conversion Factor shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event; PROVIDED, HOWEVER, that if the General Partner
receives a Notice of Redemption after the record date, but prior to the
effective date of such dividend, distribution, subdivision or combination, the
Conversion Factor shall be determined as if the General Partner had received the
Notice of Redemption immediately prior to the record date for such dividend,
distribution, subdivision or combination.
“Disposition Proceeds” shall mean proceeds received by the Partnership as a
result of a Capital Transaction decreased by the amount of such proceeds applied
to (i) pay all debts and liabilities of the Partnership that are required to be
repaid as a result of such Capital Transaction and any debts and liabilities
which the General Partner elects to cause the Partnership to pay with such
proceeds; (ii) the costs and expenses of the Capital Transaction; and (iii) the
establishment or increase of reasonable reserves.
“Education Realty Limited Partner, LLC” means Education Realty Limited Partner,
LLC, a Delaware limited liability company.

 

3



--------------------------------------------------------------------------------



 



“Event of Bankruptcy” shall mean as to any Person the filing of a petition for
relief as to such Person as debtor or bankrupt under the Bankruptcy Code or
similar provision of law of any jurisdiction (except if such petition is
contested by such Person and has been dismissed within ninety (90) days of the
filing thereof); insolvency of such Person as finally determined by a court of
competent jurisdiction; filing by such Person of a petition or application to
accomplish the same or for the appointment of a receiver or a trustee for such
Person or a substantial part of such Person’s assets; commencement of any
proceedings relating to such Person as a debtor under any other reorganization,
arrangement, insolvency, adjustment of debt or liquidation law of any
jurisdiction, whether now in existence or hereinafter in effect, either by such
Person or by another, but if such proceeding is commenced by another, only if
such Person indicates his approval of such proceeding, or such proceeding is
contested by such Person and has not been finally dismissed within ninety
(90) days.
“General Partner” shall mean Education Realty OP GP, Inc., a Delaware
corporation, and any Person who becomes a substitute or additional General
Partner as provided herein, and any of their successors as General Partner.
“General Partnership Interest” shall mean the ownership interest of a General
Partner in the Partnership.
“Government Obligations” shall mean securities that are (i) direct obligations
of the United States of America, for the payment of which its full faith and
credit is pledged, or (ii) obligations of a Person controlled or supervised by
and acting as an agency or instrumentality of the United States of America, the
payment of which is unconditionally guaranteed as a full faith and credit
obligation by the United States of America, that are not callable or redeemable
at the option of the issuer thereof, and shall also include a depository receipt
issued by a bank or trust as custodian with respect to any such obligation held
by such custodian for the account of the holder of a depository receipt,
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depository
receipt from any amount received by the custodian in respect of the Government
Obligation or the specific payment of interest on or principal of the Government
Obligation evidenced by such depository receipt.
“Indemnitee” shall mean (i) any Person made a party to a proceeding by reason of
his or her status as (A) the General Partner or (B) a director, officer,
employee or agent of the Partnership or the General Partner, and (ii) such other
Persons (including Affiliates of the General Partner or the Partnership) as the
General Partner may designate from time to time (whether before or after the
event giving rise to potential liability), in its sole and absolute discretion.
“Initial Contributed Assets” shall mean those properties identified as Initial
Contributed Assets on Exhibit A hereto.
“IRS” shall mean the Internal Revenue Service.
“Limited Partner” shall mean any Person named as a Limited Partner on Exhibit A
attached hereto and any Person who becomes a Substitute Limited Partner pursuant
to Section 9.6 hereof or an Additional Limited Partner, in such Person’s
capacity as a Limited Partner in the Partnership.

 

4



--------------------------------------------------------------------------------



 



“Limited Partnership Interest” shall mean the ownership interest of a Limited
Partner in the Partnership at any particular time, including the right of such
Limited Partner to any and all benefits to which such Limited Partner may be
entitled as provided in this Agreement and in the Act, together with the
obligations of such Limited Partner to comply with all the provisions of this
Agreement and of the Act.
“Notice of Redemption” shall mean the Notice of Exercise of Redemption Right
substantially in the form attached as Exhibit C hereto.
“Offering” shall mean the offer and sale by the Company of REIT Common Shares
for sale to the public pursuant to the Prospectus.
“Operating Expenses” shall mean (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including any salaries or other payments to
directors, officers or employees of the General Partner, and any accounting and
legal expense of the General Partner, which expenses, the Partners have agreed,
are expenses of the Partnership and not the General Partner, and (iii) to the
extent not included in clause (ii) above, REIT Expenses; PROVIDED, HOWEVER, that
Operating Expenses shall not include any administrative costs and expenses
incurred by the General Partner that are attributable to Properties or
partnership interests in a Subsidiary that are owned by the General Partner or
the Company directly.
“Partner” shall mean the General Partner or any Limited Partner.
“Partnership” shall mean Education Realty Operating Partnership, LP, a Delaware
limited partnership.
“Partnership Interest” shall mean an ownership interest in the Partnership and
includes any and all benefits to which the holder of such an ownership interest
may be entitled as provided in this Agreement or the Act, together with all
obligations of such Person to comply with the terms and provisions of this
Agreement and the Act.
“Partnership Record Date” shall mean the record date established by the General
Partner for the distribution of Cash Flow pursuant to Section 8.1 hereof, which
record date shall be the same as the record date established by the General
Partner for a distribution to its shareholder of some or all of its portion of
such distribution.
“Partnership Unit” means a Common Partnership Unit, a Preferred Partnership Unit
or an other fractional, undivided share of the Partnership Interests that the
General Partner has authorized pursuant to this Agreement. The Partnership Units
of the Partners shall be set forth on Exhibit A, as may be amended from time to
time.
“Person” shall mean any individual, partnership, corporation, limited liability
company, trust or other entity.
“Preferred Partnership Interest” shall mean an ownership interest in the
Partnership, having a preference in payment of distributions or on liquidation,
and includes any and all benefits to which the holder of such an ownership
interest may be entitled as provided in this Agreement or the Act, together with
all obligations of such Person to comply with the terms and provisions of this
Agreement and the Act.

 

5



--------------------------------------------------------------------------------



 



“Preferred Partnership Unit” shall mean a fractional, undivided share of the
Preferred Partnership Interests of all Partners issued hereunder.
“Preferred Percentage Interest” shall mean the percentage ownership interest in
the Preferred Partnership Units of each Partner, as determined by dividing the
Preferred Partnership Units owned by a Partner by the total number of Preferred
Partnership Units then outstanding.
“Property” shall mean any property or other investment in which the Partnership
holds a direct or indirect ownership interest.
“Prospectus” shall mean the final prospectus, dated January 26, 2005, delivered
to purchasers of REIT Shares in the Offering.
“Redeeming Partner” shall have the meaning provided in Section 7.4(a) hereof.
“Redemption Right” shall have the meaning provided in Section 7.4(a) hereof.
“REIT” shall mean a real estate investment trust under Sections 856 through 860,
inclusive, of the Code.
“REIT Common Share” shall mean a share of the common shares of the Company.
“REIT Common Shares Amount” shall mean (a) with respect to any Limited Partner
other than Education Realty Limited Partner, LLC, a whole number of REIT Common
Shares equal to the product of the number of Common Partnership Units offered
for redemption by a Redeeming Partner, multiplied by the Conversion Factor in
effect on the Specified Redemption Date (rounded down to the nearest whole
number in the event such product is not a whole number), and (b) with respect to
Education Realty Limited Partner, LLC, a whole number of REIT Common Shares
equal to the product of (i) the number of Common Partnership Units offered for
redemption by Education Realty Limited Partner, LLC; multiplied by (ii) the
quotient of Education Realty Limited Partner, LLC’s Capital Account balance
immediately prior to such redemption (such Capital Account being adjusted as of
the Specified Redemption Date through an interim closing of the Partnership’s
books to reflect all income and loss allocable to Education Realty Limited
Partner, LLC through the Specified Redemption Date) divided by the product of
the number of Common Partnership Units held by Education Realty Limited Partner,
LLC immediately prior to such redemption multiplied by the Value of one REIT
Common Share as of the Valuation Date; multiplied by (iii) the Conversion Factor
in effect on the Specified Redemption Date (rounded down to the nearest whole
number in the event such product is not a whole number). Notwithstanding the
foregoing, in the event the Company at any time issues to all holders of REIT
Common Shares rights, options, warrants or convertible or exchangeable
securities entitling the shareholders to subscribe for or purchase REIT Common
Shares, or any other securities or property (collectively, the “Rights”), which
Rights have not expired pursuant to their terms, then the REIT Common Shares
Amount thereafter shall also include such Rights that a holder of that number of
REIT Common Shares would be entitled to receive.

 

6



--------------------------------------------------------------------------------



 



“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence of the Company and any Subsidiaries thereof (which
Subsidiaries shall, for purposes hereof, be included within the definition of
Company), including taxes, fees and assessments associated therewith, any and
all costs, expenses or fees payable to any director, officer, or employee of the
Company, (ii) costs and expenses relating to the public offering and
registration of securities or private offering of securities by the Company and
all statements, reports, fees and expenses incidental thereto, including
underwriting discounts and selling commissions applicable to any such offering
of securities, (iii) costs and expenses associated with the preparation and
filing of any periodic reports by the Company under federal, state or local laws
or regulations, including filings with the Commission, (iv) costs and expenses
associated with compliance by the Company with laws, rules and regulations
promulgated by any regulatory body, including the Commission, and (v) all other
operating or administrative costs of the Company, including, without limitation,
insurance premiums, and legal, accounting and directors’ fees, incurred in the
ordinary course of its business on behalf of or in connection with the
Partnership.
“REIT Preferred Share” shall mean a share of the preferred shares of the
Company.
“REIT Share” shall mean a REIT Common Share or a REIT Preferred Share.
“Specified Redemption Date” shall mean, with respect to a given Partner, the
tenth (10th) Business Day after receipt by the General Partner of a Notice of
Redemption, provided that no Specified Redemption Date may occur with respect to
any Unit before one year after such Unit is issued by the Partnership.
“Subsidiary” shall mean, with respect to any Person, any corporation or other
entity of which a majority of (i) the voting power of the voting equity
securities, or (ii) the outstanding equity interests, are owned, directly or
indirectly, by such Person.
“Substitute General Partner” has the meaning set forth in Section 9.2.
“Substitute Limited Partner” shall mean any Person admitted to the Partnership
as a Limited Partner pursuant to Section 9.6 hereof.
“Surviving Partner” has the meaning set forth in Section 9.1(c) hereof.
“Transaction” has the meaning set forth in Section 9.1(b) hereof.
“Transfer” has the meaning set forth in Section 9.5(a) hereof.
“Treasury Regulations” shall mean the federal income tax regulations, including
temporary regulations, promulgated under the Code, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).
“Valuation Date” shall mean the date of receipt by the General Partner of a
Notice of Redemption or, if such date is not a Business Day, the first Business
Day thereafter

 

7



--------------------------------------------------------------------------------



 



“Value” shall mean, with respect to a REIT Common Share, the average of the
daily market price for the ten (10) consecutive trading days immediately
preceding the Valuation Date. The market price for each such trading day shall
be: (i) if the REIT Common Shares are listed or admitted to trading on any
securities exchange or the NASDAQ National Market System, the closing price,
regular way, on such day, or if no such sale takes place on such day, the
average of the closing bid and asked prices on such day; (ii) if the REIT Common
Shares are not listed or admitted to trading on any securities exchange or the
NASDAQ National Market System, the last reported sale price on such day or, if
no sale takes place on such day, the average of the closing bid and asked prices
on such day, as reported by a reliable quotation source designated by the
General Partner; or (iii) if the REIT Common Shares are not listed or admitted
to trading on any securities exchange or the NASDAQ National Market System and
no such last reported sale price or closing bid and asked prices are available,
the average of the reported high bid and low asked prices on such day, as
reported by a reliable quotation source designated by the General Partner, or if
there shall be no bid and asked prices on such day, the average of the high bid
and low asked prices, as so reported, on the most recent day (not more than ten
(10) days prior to the date in question) for which prices have been so reported;
PROVIDED, HOWEVER, that if there are no bid and asked prices reported during the
ten (10) days prior to the date in question, the Value of the REIT Common Shares
shall be determined by the General Partner acting in good faith on the basis of
such quotations and other information as it considers, in its reasonable
judgment, appropriate. In the event the REIT Common Shares Amount includes
rights that a holder of REIT Common Shares would be entitled to receive, and the
General Partner acting in good faith determines that the value of such rights is
not reflected in the Value of the REIT Common Shares determined as aforesaid,
then the Value of such rights shall be determined by the General Partner acting
in good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate.
ARTICLE II
PARTNERSHIP CONTINUATION; ADMISSION OF LIMITED PARTNERS;
NAME; PLACE OF BUSINESS AND REGISTERED AGENT
Section 2.1 CONTINUATION. The Partners hereby agree to continue the Partnership
pursuant to the provisions of the Act and upon the terms and conditions set
forth in this Agreement. Except as expressly provided herein, the rights and
obligations of the Partners and the administration and termination of the
Partnership shall be governed by the Act. The Partnership Interest of each
Partner shall be personal property for all purposes.
Section 2.2 CERTIFICATE OF LIMITED PARTNERSHIP; OTHER FILINGS. The General
Partner shall prepare (or caused to be prepared), execute, acknowledge, record
and file at the expense of the Partnership, a Certificate of Limited Partnership
and all requisite fictitious name statements and notices in such places and
jurisdictions as may be required by the Act or necessary to cause the
Partnership to be treated as a limited partnership under, and otherwise to
comply with, the laws of each state or other jurisdiction in which the
Partnership conducts business.
Section 2.3 ADDITIONAL LIMITED PARTNERS. The General Partner shall in timely
fashion amend this Agreement and, if required by the Act, the Certificate of
Limited Partnership filed for record to reflect the admission pursuant to the
terms of this Agreement of a Person as a Limited Partner.

 

8



--------------------------------------------------------------------------------



 



Section 2.4 NAME, OFFICE AND REGISTERED AGENT. The name of the Partnership shall
be Education Realty Operating Partnership, LP The principal place of business of
the Partnership shall be at 530 Oak Court Drive, Memphis, Tennessee 38117. The
General Partner may at any time change the location of such office, provided the
General Partner gives notice to the Partners of any such change. The name and
address of the Partnership’s statutory agent for service of process on the
Partnership in Delaware is The Corporation Trust Company. The name and address
of the Partnership’s statutory agent for service of process on the Partnership
in Delaware is 1209 Orange Street, Wilmington, Delaware 19801.
ARTICLE III
BUSINESS AND TERM OF PARTNERSHIP
Section 3.1 BUSINESS. The purpose and nature of the business of the Partnership
is to conduct any business that may lawfully be conducted by a limited
partnership organized pursuant to the Act; PROVIDED, HOWEVER, that such business
shall be limited to and conducted in such a manner as to permit the Company at
all times to be qualified as a REIT under the Code, unless the board of
directors of the Company determines to cease to qualify as a REIT. To consummate
the foregoing and to carry out the obligations of the Partnership in connection
therewith or incidental thereto, the General Partner shall have the authority,
in accordance with and subject to the limitations set forth elsewhere in this
Agreement, to make, enter into, perform and carry out any arrangements,
contracts or agreements of every kind for any lawful purpose, without limit as
to amount or otherwise, with any corporation, association, partnership, limited
liability company, firm, trustee, syndicate, individual or any political or
governmental division, subdivision or agency, domestic or foreign, and generally
to make and perform agreements and contracts of every kind and description and
to do any and all things necessary or incidental to the foregoing for the
protection and enhancement of the assets of the Partnership.
Section 3.2 TERM. The Partnership as herein constituted shall continue in
perpetuity and shall have perpetual existence, unless earlier dissolved or
terminated pursuant to law or the provisions of this Agreement.
ARTICLE IV
CAPITAL CONTRIBUTIONS
Section 4.1 GENERAL PARTNER. The General Partner has contributed the property
identified on Exhibit A attached hereto to the capital of the Partnership.
Section 4.2 LIMITED PARTNERS. The Limited Partners have contributed cash or
their respective ownership interests in the Contributed Property to the
Partnership as identified on Exhibit A attached hereto. The Agreed Values of the
Limited Partners’ proportionate ownership interest in the Contributed Properties
as of the date of contribution are set forth on Exhibit A attached hereto.
Section 4.3 ADDITIONAL CAPITAL CONTRIBUTIONS AND ISSUANCES OF ADDITIONAL
PARTNERSHIP INTERESTS. The Partners shall have no preemptive or other right or
obligation to make any additional Capital Contributions or loans to the
Partnership. Any of the General Partner, Education Realty OP Limited Partner or
Education Realty Limited Partner, LLC may contribute additional capital or
property to the Partnership, from time to time, and receive additional
Partnership Interests in respect thereof, in the manner contemplated in this
Section 4.3.

 

9



--------------------------------------------------------------------------------



 



(a) ISSUANCES OF ADDITIONAL PARTNERSHIP INTERESTS.
(i) GENERAL. The General Partner is hereby authorized to cause the Partnership
to issue such additional Partnership Interests in the form of Common Partnership
Units and Preferred Partnership Units for any Partnership purpose at any time or
from time to time, to the Partners or to other Persons for such consideration
and on such terms and conditions as shall be established by the General Partner
in its sole and absolute discretion, all without the approval of any of the
Limited Partners. Any additional Partnership Interest issued thereby may be
issued in one or more classes, or one or more series of any of such classes,
with such designations, preferences and relative, participating, optional or
other special rights, powers and duties, including rights, powers and duties
senior to Limited Partnership Interests, all as shall be determined by the
General Partner in its sole and absolute discretion and without the approval of
any Limited Partner, subject to Delaware law, and all as shall be set forth in
an Exhibit to this Agreement, which Exhibit shall be incorporated into and
become part of this Agreement upon adoption by the General Partner, including,
without limitation, (i) the allocations of items of Partnership income, gain,
loss, deduction and credit to each such class or series of Partnership
Interests; (ii) the right of each such class or series of Partnership Interests
to share in Partnership distributions; (iii) the rights of each class or series
of Partnership Interests upon dissolution and liquidation of the Partnership and
(iv) the right to vote; PROVIDED, HOWEVER, that no additional Partnership
Interests shall be issued to the Company, the General Partner, Education Realty
OP Limited Partner Trust or Education Realty Limited Partner, LLC unless:
(ii) In the case of the Company, the General Partner or Education Realty OP
Limited Partner Trust, either (A)(1) the additional Partnership Interests are
issued in connection with an issuance of REIT Shares or other interests in the
Company, all such that the economic interests of such REIT Shares are
substantially similar to the designations, preferences and other rights of the
additional Partnership Interests issued to the Company or any of its Affiliates
(including, without limitation, the General Partner and Education Realty OP
Limited Partner Trust) in accordance with this Section 4.3, (2) the Company
shall make, directly or through one of its Affiliates (including, without
limitation, the General Partner and Education Realty OP Limited Partner Trust),
a Capital Contribution to the Partnership in an amount equal to the proceeds
raised or other property received by the Company, directly or through one or
more Affiliates, in connection with the issuance of such shares or other
interests in the Company and (3) the additional Partnership Interests are issued
in exchange for property owned by the Company or its Affiliates (including,
without limitation, the General Partner and Education Realty OP Limited Partner
Trust) with a fair market value, as determined by the General Partner, in good
faith, equal to the value of the Partnership Interests, or (B) the additional
Partnership Interests are issued to all Partners in proportion to their
respective Common Percentage Interests or Preferred Percentage Interests, as
applicable.

 

10



--------------------------------------------------------------------------------



 



(iii) In the case of Education Realty Limited Partner, LLC, (A) such additional
Partnership Interests are issued as Common Partnership Units and represent only
a profits interest in the Partnership upon issuance (i.e., such Common
Partnership Units entitle Education Realty Limited Pat titer, LLC to no right to
receive any share of the value of the Partnership’s assets as of the date of the
issuance of such Common Partnership Units and entitle Education Realty Limited
Partner, LLC only the right to receive any profits or appreciation that are
earned by the Partnership or which inure to the Partnership’s assets after the
date of the issuance of such Common Partnership Units) and (B) the aggregate
number of Common Partnership Units held by Education Realty Limited Partner, LLC
immediately after the issuance of such Common Partnership Units will not exceed
two percent (2%) of the aggregate issued and outstanding Common Partnership
Units immediately after such issuance.
Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Common Partnership Units or Preferred Partnership
Units for less than fair market value, so long as the General Partner concludes
in good faith that such issuance is in the best interests of the Company and the
Partnership.
(b) UPON ISSUANCE OF ADDITIONAL SECURITIES. After the Offering, the Company
shall not issue any additional REIT Shares (other than REIT Shares issued in
connection with a redemption pursuant to Section 7.4 hereof) or rights, options,
warrants or convertible or exchangeable securities containing the right to
subscribe for or purchase REIT Shares (collectively, “Additional Securities”)
other than to all holders of REIT Shares, unless (A) the General Partner shall
cause the Partnership to issue to the Company or its Affiliates, Partnership
Interests or rights, options, warrants or convertible or exchangeable securities
of the Partnership having designations, preferences and other rights, all such
that the economic interests are substantially similar to those of the Additional
Securities, and (B) the Company contributes, directly or through one or more
Affiliates, the proceeds or other property received from the issuance of such
Additional Securities and from any exercise of rights contained in such
Additional Securities to the Partnership.
Without limiting the foregoing, the Company may issue Additional Securities for
less than fair market value, and as a result the General Partner is expressly
authorized to cause the Partnership to issue to the Company or its Affiliates
corresponding Partnership Interests, so long as (x) the Company concludes in
good faith that such issuance is in the best interests of the Company and the
Partnership, and (y) the Company, directly or through one or more Affiliates,
contributes all proceeds or other property received from such issuance to the
Partnership. For example, in the event the Company issues REIT Common Shares for
a cash purchase price and contributes, directly or through one or more
Affiliates, all of the proceeds of such issuance to the Partnership as required
hereunder, the Company or its Affiliates shall be issued a number of additional
Common Partnership Units equal to the product of (A) the number of such REIT
Common Shares issued by the Company, the proceeds of which were so contributed,
multiplied by (B) a fraction, the numerator of which is 100%, and the
denominator of which is the Conversion Factor in effect on the date of such
contribution.

 

11



--------------------------------------------------------------------------------



 



(c) CERTAIN DEEMED CONTRIBUTIONS OF PROCEEDS OF ISSUANCE OF REIT SHARES. In
connection with any and all issuances of REIT Shares, the Company, directly or
through one or more Affiliates, shall contribute all of the proceeds raised in
connection with such issuance to the Partnership as Capital Contributions,
PROVIDED THAT if the proceeds actually received and contributed by the Company
or its Affiliates are less than the gross proceeds of such issuance as a result
of any underwriter’s discount or other expenses paid or incurred in connection
with such issuance, then the Company, directly or through one or more
Affiliates, shall be deemed to have made Capital Contributions to the
Partnership in the aggregate amount of the gross proceeds of such issuance and
the Partnership shall be deemed simultaneously to have paid such offering
expenses in connection with the required issuance of additional Partnership
Units to the Company or its Affiliates for such Capital Contributions pursuant
to Section 4.3(a) hereof.
Section 4.4 ADDITIONAL FUNDING. If the General Partner determines that it is in
the best interests of the Partnership to provide for additional Partnership
funds (“Additional Funds”) for any Partnership purpose, the General Partner may
(i) cause the Partnership to obtain such funds from outside borrowings, or
(ii) elect to have the General Partner provide such Additional Funds to the
Partnership through loans or otherwise.
Section 4.5 INTEREST. No interest shall be paid on the Capital Contribution of
any Partner.
Section 4.6 RETURN OF CAPITAL. Except as expressly provided in this Agreement,
no Partner shall be entitled to demand or receive the return of his Capital
Contribution.
Section 4.7 PERCENTAGE INTEREST. If the number of outstanding Common Partnership
Units increases or decreases during a taxable year, the General Partner shall
adjust each holder of Common Partnership Units’ Percentage Interest, as
reflected on Exhibit A, to a percentage equal to the number of Common
Partnership Units held by such Partner divided by the aggregate number of
outstanding Common Partnership Units.
ARTICLE V
PROFITS, LOSSES AND ACCOUNTING
Section 5.1 ALLOCATION OF PROFITS AND LOSSES. Except as otherwise provided
herein or in Exhibit B, profits earned and losses incurred by the Partnership
shall be allocated among the Partners as follows:
(a) Profits for each year shall be allocated among the Partners, and shall be
credited to the respective Capital Accounts of the Partners, in the following
order and priority:
(i) First, to the Partners to the extent of losses, in the proportions and in
the reverse order in which losses were allocated to them pursuant to
Section 5.1(b), until the cumulative amounts allocated to each Partner pursuant
to this Section 5.1(a)(i) are equal to the cumulative losses so allocated to
such Partner; and

 

12



--------------------------------------------------------------------------------



 



(ii) Second, any remaining profits shall be allocated to the holders of Common
Partnership Units in accordance with their Common Percentage Interests.
(b) Losses for each year shall be allocated among the Partners, and shall be
debited to the respective Capital Accounts of the Partners, in the following
order and priority:
(i) First, to the holders of Common Partnership Units pro rata in accordance
with, and to the extent of, the positive balances in their Adjusted Capital
Account Balances (as defined in Exhibit B hereto) attributable to Common
Partnership Units; and
(ii) Thereafter any remaining losses will be allocated to the holders of Common
Partnership Units in accordance with their Common Percentage Interests.
(c) In the event that the Partnership issues additional Partnership Units
pursuant to the provisions of this Agreement, the General Partner is hereby
authorized to make revisions to this Section 5.1 as it determines are necessary
or desirable to reflect the terms of the issuance of such additional Partnership
Units, including, without limitation, making preferential allocations to certain
classes of Partnership Units.
Section 5.2 ACCOUNTING.
(a) The books of the Partnership shall be kept on the accrual basis and in
accordance with generally accepted accounting principles consistently applied.
(b) The fiscal year of the Partnership shall be the calendar year.
(c) The terms “profits” and “losses,” as used herein, shall mean all items of
income, gain, expense or loss as determined utilizing federal income tax
accounting principles and shall also include each Partner’s share of income
described in Section 705(a)(1)(B) of the Code, any expenditures described in
Section 705(a)(2)(B) of the Code, any expenditures described in Section 709(a)
of the Code which are not deducted or amortized in accordance with Section
709(b) of the Code, losses not deductible pursuant to Sections 267(a) and 707(b)
of the Code and adjustments made pursuant to Exhibit B attached hereto.
(d) The General Partner shall be the Tax Matters Partner of the Partnership
within the meaning of Section 6231(a)(7) of the Code. As Tax Matters Partner,
the General Partner shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Tax Matters Partner.
The General Partner shall have the right to retain professional assistance in
respect of any audit of the Partnership by the IRS, and all out-of-pocket
expenses and fees incurred by the General Partner on behalf of the Partnership
as Tax Matters Partner shall constitute Operating Expenses of the Partnership.
In the event the General Partner receives notice of a final Partnership
adjustment under Section 6223(a)(2) of the Code, the General Partner shall
either (i) file a court petition for judicial review of such final adjustment
within the period provided under Section 6226(a) of the Code, a copy of which
petition shall be mailed to each Limited Partner on the date such petition is
filed, or (ii) mail a written notice to each Limited Partner, within such
period, that describes the General Partner’s reasons for determining not to file
such a petition.

 

13



--------------------------------------------------------------------------------



 



(e) Except as specifically provided herein, all elections required or permitted
to be made by the Partnership under the Code shall be made by the General
Partner in its sole discretion.
(f) Any Partner shall have the right to inspect the books and records of the
Partnership, provided such audit is made at the expense of the Partner desiring
it, such inspection is made during normal business hours and such audit is for a
purpose reasonably related to such Partner’s legitimate interest as a Partner.
Section 5.3 PARTNERS’ CAPITAL ACCOUNTS.
(a) There shall be maintained a Capital Account for each Partner in accordance
with this Section 5.3 and the principles set forth in Exhibit B attached hereto
and made a part hereof The amount of cash and the Agreed Value of property
contributed to the Partnership by each Partner, net of liabilities assumed by
the Partnership or securing property contributed by such Partner, shall be
credited to its Capital Account, and from time to time, but not less often than
annually, the share of each Partner in profits, losses and fair market value of
distributions shall be credited or charged to its Capital Account. The
determination of Partners’ Capital Accounts, and any adjustments thereto, shall
be made consistent with tax accounting and other principles set forth in Section
704(b) of the Code and applicable regulations thereunder and Exhibit B attached
hereto.
(b) Except as otherwise specifically provided herein or in a guarantee of a
Partnership liability, signed by a Limited Partner, no Limited Partner shall be
required to make any further contribution to the capital of the Partnership to
restore a loss, to discharge any liability of the Partnership or for any other
purpose, nor shall any Limited Partner personally be liable for any liabilities
of the Partnership or of the General Partner except as provided by law or this
Agreement. All Limited Partners hereby waive their right of contribution which
they may have against other Partners in respect of any payments made by them
under any guarantee of Partnership debt.
(c) Immediately following the transfer of any Partnership Interest, the Capital
Account of the transferee Partner shall be equal to the Capital Account of the
transferor Partner attributable to the transferred interest, and such Capital
Account shall not be adjusted to reflect any basis adjustment under Section 743
of the Code.
(d) For purposes of computing the amount of any item of income, gain, deduction
or loss to be reflected in the Partners’ Capital Accounts, the determination,
recognition and classification of any such item shall be the same as its
determination, recognition and classification for federal income tax purposes,
taking into account any adjustments required pursuant to Section 704(b) of the
Code and the applicable regulations thereunder as more fully described in
Exhibit B attached hereto.
Section 5.4 SECTION 754 ELECTIONS. The General Partner may elect, pursuant to
Section 754 of the Code, to adjust the basis of the Partnership’s assets for all
transfers of Partnership Interests if such election would benefit any Partner or
the Partnership.

 

14



--------------------------------------------------------------------------------



 



ARTICLE VI
POWERS, DUTIES, LIABILITIES, COMPENSATION AND VOTING
OF GENERAL PARTNER
Section 6.1 POWERS OF GENERAL PARTNER. Notwithstanding any provision of this
Agreement to the contrary, the General Partner’s discretion and authority are
subject to the limitations imposed by law, and by the Certificate of
Incorporation and bylaws. Subject to the foregoing and to other limitations
imposed by this Agreement, the General Partner shall have full, complete and
exclusive discretion to manage and control the business and affairs of the
Partnership and make all decisions affecting the business and assets of the
Partnership. Without limiting the generality of the foregoing (but subject to
the restrictions specifically contained in this Agreement), the General Partner
shall have the power and authority to take the following actions on behalf of
the Partnership:
(a) to acquire, purchase, own, manage, operate, lease and dispose of any real
property and any other property or assets that the General Partner determines
are necessary or appropriate or in the best interests of conducting the business
of the Partnership in each case not inconsistent with the Company’s
qualification as a REIT;
(b) to construct buildings and make other improvements (including renovations)
on or to the properties owned or leased directly or indirectly by the
Partnership;
(c) to borrow money for the Partnership, issue evidences of indebtedness in
connection therewith, refinance, guarantee, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any
indebtedness or obligation of or to the Partnership, and secure such
indebtedness by mortgage, deed of trust, pledge or other lien on the
Partnership’s assets;
(d) to pay, either directly or by reimbursement, for all Operating Expenses to
third parties or to the General Partner (as set forth in this Agreement);
(e) to lease all or any portion of any of the Partnership’s assets, whether or
not the terms of such leases extend beyond the termination date of the
Partnership and whether or not any portion of the Partnership’s assets so leased
are to be occupied by the lessee, or, in turn, subleased in whole or in part to
others, for such consideration and on such terms as the General Partner may
determine;
(f) to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets;
(g) to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;
(h) to make or revoke any election permitted or required of the Partnership by
any taxing authority;

 

15



--------------------------------------------------------------------------------



 



(i) to maintain such insurance coverage for public liability, fire and casualty,
and any and all other insurance for the protection of the Partnership, for the
conservation of Partnership assets, or for any other purpose convenient or
beneficial to the Partnership, in such amounts and such types as the General
Partner shall determine from time to time;
(j) to determine whether or not to apply any insurance proceeds for any Property
to the restoration of such Property or to distribute the same;
(k) to retain providers of services of any kind or nature in connection with the
Partnership business and to pay therefor such reasonable remuneration as the
General Partner may deem proper;
(l) to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner, including, without limitation, management agreements, development
agreements and agreements with public and private colleges and universities;
(m) to maintain accurate accounting records and to file promptly all federal,
state and local income tax returns on behalf of the Partnership;
(n) to form or acquire an interest in, and contribute property to, any further
limited or general partnerships, joint ventures or other relationships that it
deems desirable (including, without limitation, the acquisition of interests in,
and the contributions of property to, its Subsidiaries and any other Person in
which it has an equity interest from time to time);
(o) to distribute Partnership cash or other Partnership assets in accordance
with this Agreement;
(p) to establish Partnership reserves for working capital, capital expenditures,
contingent liabilities or any other valid Partnership purpose;
(q) to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any class
or series of Partnership Interests, or options, rights, warrants or appreciation
rights relating to any Partnership Interests) of the Partnership;
(r) subject to the provisions of Section 9.1, to merge, consolidate or combine
the Partnership with or into another Person (to the extent permitted by
applicable law);
(s) to do any and all acts and things necessary or prudent to ensure that the
Partnership will not be classified as a “publicly traded partnership” for
purposes of Section 7704 of the Code;
(t) to issue additional Partnership Interests pursuant to Section 4.3 hereof,
(u) to pay cash to redeem Partnership Units held by a Limited Partner in
connection with a Limited Partner’s exercise of its Redemption Right under
Section 7.4 hereof;

 

16



--------------------------------------------------------------------------------



 



(v) to amend and restate Exhibit A hereto to reflect accurately at all times the
Capital Contributions, Common Percentage Interests and Preferred Percentage
Interests of the Partners as the same are adjusted from time to time to the
extent necessary to reflect redemptions, Capital Contributions, the issuance of
Partnership Units, the admission of any Additional Limited Partner or any
Substitute Limited Partner or otherwise, which amendment and restatement,
notwithstanding anything in this Agreement to the contrary, shall not be deemed
an amendment to this Agreement, as long as the matter or event being reflected
in Exhibit A hereto otherwise is authorized by this Agreement;
(w) to take whatever action the General Partner deems appropriate to maintain
the economic equivalency of Common Partnership Units and REIT Common Shares and
Preferred Partnership Units and REIT Preferred Shares, respectively; and
(x) to take such other action, execute, acknowledge, swear to or deliver such
other documents and instruments, and perform any and all other acts the General
Partner deems necessary or appropriate for the formation, continuation and
conduct of the business and affairs of the Partnership (including, without
limitation, all actions consistent with qualification of the Company as a REIT)
and to possess and enjoy all of the rights and powers of a general partner as
provided by the Act.
Each of the Limited Partners agrees that the General Partner is authorized to
execute, deliver and perform the above-mentioned agreements and transactions on
behalf of the Partnership without any further act, approval or vote of the
Partners, notwithstanding any other provision of this Agreement (except as
provided in this Section 6.1(r), Section 9.1 or Article XI), the Act or any
applicable law, rule or regulation to the fullest extent permitted under the Act
or other applicable law, rule or regulation. The execution, delivery or
performance by the General Partner or the Partnership of any agreement
authorized or permitted under this Agreement shall not constitute a breach by
the General Partner of any duty that the General Partner may owe the Partnership
or the Limited Partners or any other persons under this Agreement or of any duty
stated or implied by law or equity.
Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.
Section 6.2 DELEGATION OF AUTHORITY. The General Partner may delegate any or all
of its powers, rights and obligations hereunder, and may appoint, employ,
contract or otherwise deal with any Person for the transaction of the business
of the Partnership, which Person may, under supervision of the General Partner,
perform any acts or services for the Partnership as the General Partner may
approve.

 

17



--------------------------------------------------------------------------------



 



Section 6.3 DUTIES OF GENERAL PARTNER.
(a) The General Partner, subject to the limitations contained elsewhere in this
Agreement, shall manage or cause to be managed the affairs of the Partnership in
a prudent and businesslike manner and shall devote sufficient time and effort to
the Partnership affairs.
(b) In carrying out its obligations, the General Partner shall: Partnership;
(i) Render annual reports to all Partners with respect to the operations of the
Partnership;
(ii) On or before March 31st of every year, mail to all persons who were
Partners at any time during the Partnership’s prior fiscal year an annual report
of the Partnership, including all necessary tax information, and any other
information regarding the Partnership and its operations during the prior fiscal
year deemed by the General Partner to be material;
(iii) Maintain complete and accurate records of all business conducted by the
Partnership and complete and accurate books of account (containing such
information as shall be necessary to record allocations and distributions), and
make such records and books of account available for inspection and audit by any
Partner or such Partner’s duly authorized representative (at the sole expense of
such Partner) during regular business hours and at the principal office of the
Partnership; and
(iv) Cause to be filed such certificates and do such other acts as may be
required by law to qualify and maintain the Partnership as a limited partnership
under the laws of the State of Delaware.
(c) The General Partner shall take such actions as it deems necessary to
maintain the economic equivalency of Common Partnership Units and REIT Common
Shares and Preferred Partnership Units and REIT Preferred Shares, respectively,
required by this Agreement.
Section 6.4 LIABILITIES OF GENERAL PARTNER; INDEMNIFICATION.
(a) The General Partner shall not be liable for the return of all or any part of
the Capital Contributions of the Limited Partners. Any returns shall be made
solely from the assets of the Partnership according to the terms of this
Agreement.
(b) Notwithstanding anything to the contrary set forth in this Agreement, none
of the General Partner or the Company nor any of their officers, directors,
agents or employees shall be liable or accountable in damages or otherwise to
the Partnership, any Partners or any assignees, or any of their successors or
assigns, for any losses sustained, liabilities incurred or benefits not derived
as a result of errors in judgment or mistakes of fact or law or any act or
omission if the General Partner acted in good faith. The General Partner shall
not be responsible for any misconduct or negligence on the part on any agent
appointed by it in good faith pursuant to Section 6.2 hereof. The Limited
Partners expressly acknowledge that the General Partner is acting on behalf of
the Partnership, the General Partner, the General Partner’s shareholders and the
Company’s shareholders collectively, and that the General Partner is under no
obligation to consider the separate interests of the Limited Partners
(including, without limitation, the tax consequences to Limited Partners or
their assignees) in deciding whether to cause the Partnership to take (or
decline to take) any actions. In the event of a conflict between the interests
of the shareholders of the General Partner or shareholders of the Company on one
hand and the Limited Partners on the other, the General Partner shall endeavor
in good faith to resolve the conflict in a manner not adverse to either the
shareholders of the Company or the Limited Partners; PROVIDED, HOWEVER, that for
so long as the Company owns a controlling interest, directly or indirectly, in
the Partnership, any such conflict that cannot be resolved in a manner not
adverse to either the shareholders of the Company or the Limited Partners shall
be resolved in favor of the shareholders of the Company. The General Partner
shall not be liable for monetary damages for losses sustained, liabilities
incurred, or benefits not derived by Limited Partners in connection with such
decisions, provided that the General Partner has acted in good faith.

18



--------------------------------------------------------------------------------



 



(c) The Partnership shall indemnify an Indemnitee to the fullest extent
permitted by law and save and hold it harmless from and against, and in respect
of, any and all losses, claims, damages, liabilities (joint or several),
expenses (including legal fees and expenses), judgments, fines, settlements, and
other amounts arising from any and all claims, demands, actions, suits or
proceedings, civil, criminal, administrative or investigative, that relate to
the operations of the Partnership as set forth in this Agreement in which any
Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise; PROVIDED, HOWEVER, that this indemnification shall not apply if
(A) the act or omission of the Indemnitee was material to the matter giving rise
to the proceeding and either was committed in bad faith or was the result of
active and deliberate dishonesty; (B) the Indemnitee actually received an
improper personal benefit in money, property or services; or (C) in the case of
any criminal proceeding, the Indemnitee had reasonable cause to believe that the
act or omission was unlawful. The termination of any proceeding by judgment,
order or settlement does not create a presumption that the Indemnitee did not
meet the requisite standard of conduct set forth in this Section 6.4(c). The
termination of any proceeding by conviction or upon a plea of nolo contendere or
its equivalent, or an entry of an order of probation prior to judgment, creates
a rebuttable presumption that the Indemnitee acted in a manner contrary to that
specified in this Section 6.4(c). Any indemnification pursuant to this
Section 6.4 shall be made only out of the assets of the Partnership, and any
insurance proceeds from the liability policy covering the General Partner and
any Indemnitee.
(d) The Partnership may reimburse an Indemnitee for reasonable expenses incurred
by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.4 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.
(e) The indemnification provided by this Section 6.4 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.

 

19



--------------------------------------------------------------------------------



 



(f) The Partnership may purchase and maintain insurance on behalf of the
Indemnitees, and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.
(g) For purposes of this Section 6.4, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by the Indemnitee of its duties to the Partnership also
imposes duties on, or otherwise involves services by, the Indemnitee to the plan
or participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute fines within the meaning of this Section 6.4; and actions taken
or omitted by the Indemnitee with respect to an employee benefit plan in the
performance of its duties for a purpose reasonably believed by the Indemnitee to
be in the interest of the participants and beneficiaries of the plan shall be
deemed to be for a purpose which is not opposed to the best interests of the
Partnership.
(h) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.
(i) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 6.4 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.
(j) Any amendment, modification or repeal of this Section 6.4 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s liability to the Partnership and the Limited Partners
under this Section 6.4 as in effect immediately prior to such amendment,
modification or repeal with respect to matters occurring, in whole or in part,
prior to such amendment, modification or repeal, regardless of when claims
relating to such matters may arise or be asserted. The provisions of this
Section 6.4 are for the benefit of the Indemnitees, their heirs, successors,
assigns and administrators and shall not be deemed to create any rights for the
benefit of any other Persons.
(k) Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (i) to protect the ability of the Company to continue to
qualify as a REIT, or (ii) to prevent the Company from incurring any taxes under
Section 857 or Section 4981 of the Code, is expressly authorized under this
Agreement and is deemed approved by all of the Limited Partners. Further, any
provision of this Agreement that might jeopardize the Company’s REIT status
shall be (i) void and of no effect, or (ii) reformed, as necessary, to avoid the
Company’s loss of REIT status.

 

20



--------------------------------------------------------------------------------



 



Section 6.5 COMPENSATION OF GENERAL PARTNER; REIMBURSEMENT. The General Partner,
as such, shall not receive any compensation for services rendered to the
Partnership. Notwithstanding the preceding sentence, the General Partner shall
be entitled, in accordance with the provisions of Section 6.7 below, to pay
reasonable compensation to its Affiliates and other entities in which it may be
associated for services performed. The General Partner shall be reimbursed on a
monthly basis, or such other basis as the General Partner may determine in its
sole and absolute discretion, for all REIT Expenses.
Section 6.6 RELIANCE ON ACT OF GENERAL PARTNER. No financial institution or any
other person, firm or corporation dealing with the General Partner or the
Partnership shall be required to ascertain whether the General Partner is acting
in accordance with this Agreement, but such financial institution or such other
person, firm or corporation shall be protected in relying solely upon the
assurance of and the execution of any instrument or instruments by the General
Partner.
Section 6.7 OUTSIDE SERVICES; DEALINGS WITH AFFILIATES; OUTSIDE ACTIVITIES.
(a) Notwithstanding any provision of this Article VI to the contrary, the
General Partner may employ such agents, accountants, attorneys and others as it
shall deem advisable, including its directors, officers, shareholders, and its
Affiliates and entities with which the General Partner, any Limited Partner or
their respective Affiliates may be associated, and may pay them reasonable
compensation from Partnership funds for services performed, which compensation
shall be reasonably believed by the General Partner to be comparable to and
competitive with fees charged by unrelated Persons who render comparable
services which could reasonably be made available to the Partnership. The
General Partner shall not be liable for the neglect, omission or wrongdoing of
any such Person so long as it appointed such Person in good faith.
(b) The Partnership may lend or contribute to its Subsidiaries or other Persons
in which it has an equity investment Partnership funds on terms and conditions
established in the sole and absolute discretion of the General Partner. The
foregoing authority shall not create any right or benefit in favor of any
Subsidiary or any other Person.
(c) The Partnership may transfer assets to joint ventures, other partnerships,
corporations or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions as are consistent
with this Agreement and applicable law.
(d) Except as expressly permitted by this Agreement, neither the General Partner
nor any of its Affiliates nor any Limited Partner shall sell, transfer or convey
any property to, or purchase any property from, the Partnership, directly or
indirectly, except pursuant to transactions that are on terms that are fair and
reasonable to the Partnership.
(e) Subject to the Certificate of Incorporation and any agreements entered into
by the General Partner or its Affiliates with the Partnership or a Subsidiary,
any officer, director, employee, agent, trustee, Affiliate or shareholder of the
General Partner shall be entitled to and may have business interests and engage
in business activities in addition to those relating to the Partnership,
including business interests and activities substantially similar or identical
to those of the Partnership. Neither the Partnership nor any of the Limited
Partners shall have any rights by virtue of this Agreement in any business
ventures of such person.

 

21



--------------------------------------------------------------------------------



 



(f) In the event the Company exercises its rights under its Articles of
Incorporation to redeem REIT Common Shares, then the General Partner shall cause
the Partnership to purchase from the Company a number of Common Partnership
Units determined based on the application of the Conversion Factor on the same
terms as those on which the Company redeemed such REIT Common Shares.
Section 6.8 ADDITIONAL LOANS TO THE PARTNERSHIP. If additional funds are
required by the Partnership for any purpose relating to the business of the
Partnership or for any of its obligations, expenses, costs, or expenditures,
including operating deficits, the Partnership may borrow such funds as are
needed from time to time from any Person (including, without limitation, the
General Partner or any Affiliate of the General Partner; PROVIDED, HOWEVER, that
the terms of any loan from the General Partner or any Affiliate of the General
Partner shall be substantially equivalent to the terms that could be obtained
from a third party on an arm’s-length basis) on such terms as the General
Partner and such other Person may agree.
Section 6.9 CONTRIBUTION OF ASSETS. The Company, directly or through one or more
of its Affiliates, shall contribute to the capital of the Partnership from time
to time each asset it owns from time to time during the existence of the
Partnership, but it is not required to so contribute:
(a) its interests in the General Partner, Education Realty OP Limited Partner
Trust or Education Realty Limited Partner, LLC;
(b) its direct or indirect interest in any entity in a chain of entities of
which the Company is the sole beneficial owner, so long as all of the assets or
other ownership interests in the entity in that chain furthest removed from the
General Partner are contributed directly or indirectly to the Partnership; or
(c) any equity interest in any entity of which the Company is the sole
beneficial owner that is created or used solely by the General Partner in
connection with any borrowing transaction in whole or in part for the benefit of
the Partnership.
ARTICLE VII
RIGHTS, PROHIBITIONS AND REPRESENTATIONS
WITH RESPECT TO LIMITED PARTNERS
Section 7.1 RIGHTS OF LIMITED PARTNERS.
(a) The Partnership may engage the Limited Partners or persons or firms
associated with them for specific purposes and may otherwise deal with such
Partners on terms and for compensation to be agreed upon by any such Partner and
the Partnership; PROVIDED, HOWEVER, that no Limited Partner shall be entitled to
participate in the management or control of the business of the Partnership.

 

22



--------------------------------------------------------------------------------



 



(b) The Partnership’s books shall be kept at the principal place of business of
the Partnership and at all times, during reasonable business hours and at such
Partner’s sole expense, shall be entitled to inspect and copy any of them and
have on demand true and full information of all things affecting the Partnership
and a formal accounting of Partnership affairs whenever circumstances render it
just and reasonable; PROVIDED, HOWEVER, for such period of time as the General
Partner determines in its sole and absolute discretion to be reasonable, the
General Partner may keep confidential from the Limited Partners any information
that (i) the General Partner believes to be in the nature of trade secrets or
other information the disclosure of which the General Partner in good faith
believes is not in the best interests of the Partnership or (ii) the Partnership
or the General Partner is required by law or by agreements with unaffiliated
third parties to keep confidential.
(c) No Limited Partner shall be liable for any debts, liabilities, contracts or
obligations of the Partnership. A Limited Partner shall be liable to the
Partnership only to make payments of its Capital Contribution, if any, as and
when due hereunder. After its Capital Contribution is fully paid, no Limited
Partner shall, except as otherwise required by the Act, be required to make any
further Capital Contributions or other payments or lend any funds to the
Partnership.
Section 7.2 PROHIBITIONS WITH RESPECT TO THE LIMITED PARTNERS. No Limited
Partner shall have the right:
(a) To take part in the control or management of the Partnership business, to
transact business for or on behalf of the Partnership or to sign for or to bind
the Partnership, such powers being vested solely in the General Partner as set
forth herein;
(b) To have such Partner’s Capital Contributions repaid except to the extent
provided in this Agreement;
(c) To require partition of Partnership property or to compel any sale or
appraisement of Partnership assets or sale of a deceased Partner’s interests
therein, notwithstanding any provisions of law to the contrary; or
(d) To sell or assign all or any portion of such Partner’s Limited Partnership
Interest in the Partnership or to constitute the vendee or assignee thereunder a
Substitute Limited Partner, except as provided in Article IX hereof.
Section 7.3 OWNERSHIP BY LIMITED PARTNER OF CORPORATE GENERAL PARTNER OR
AFFILIATE. No Limited Partner shall at any time, either directly or indirectly,
own any shares or other interest in the General Partner or in any Affiliate
thereof if such ownership by itself or in conjunction with other shares or other
interests owned by other Limited Partners would, in the opinion of counsel for
the Partnership, jeopardize the classification of the Partnership as a
partnership or the Company as a REIT for federal income tax purposes. The
General Partner shall be entitled to make such reasonable inquiry of the Limited
Partners as is required to establish compliance by the Limited Partners with the
provisions of this Section 7.3 and the Limited Partners shall promptly and fully
respond to such inquiries.

 

23



--------------------------------------------------------------------------------



 



Section 7.4 REDEMPTION RIGHT.
(a) Subject to Section 7.4(b) and Section 7.4(c), and the provisions of any
agreements between the Partnership and one or more Limited Partners, each
Limited Partner shall have the right (the “Redemption Right”) to require the
Partnership to redeem on a Specified Redemption Date all or a portion of the
Common Partnership Units held by such Limited Partner at a redemption price
equal to and in the form of the Cash Amount to be paid by the Partnership. The
Partnership shall have up to one (1) year (the “Payout Period”) following
exercise of a Redemption Right to pay the Cash Amount to the Limited Partner who
is exercising the redemption right (the “Redeeming Partner”). From and after the
Specified Redemption Date, the Cash Amount (or portion thereof) due and payable
to a Redeeming Partner with respect to such Redeeming Partner’s exercise of its
Redemption Right shall bear interest at the rate equal to the lower of (i) the
Company’s annual dividend rate on REIT Common Shares for the prior twelve
(12) month period, or (ii) eight percent (8%) per annum, until the Cash Amount
(or portion thereof) shall be paid in full by the Partnership. The Redemption
Right shall be exercised pursuant to a Notice of Redemption delivered to the
Partnership (with a copy to the General Partner) by the Redeeming Partner. A
Limited Partner may not exercise the Redemption Right for less than one thousand
(1,000) Common Partnership Units or, if such Limited Partner holds less than one
thousand (1,000) Common Partnership Units, less than all of the Common
Partnership Units held by such Partner. Moreover, a Limited Partner may not
exercise the Redemption Right more than once per calendar quarter, PROVIDED,
HOWEVER, that the General Partner may amend this Section 7.4(a) to limit the
number of exercises of the Redemption Right by the Limited Partners to not less
than once per calendar year. Neither the Redeeming Partner nor any permitted or
purported assignee of any Limited Partner shall have any right with respect to
any Common Partnership Units so redeemed to receive any distributions paid after
the Specified Redemption Date. Neither the Redeeming Partner nor any permitted
or purported assignee of any Limited Partner shall have any right, with respect
to any Common Partnership Units so redeemed, to receive any distributions paid
after the Specified Redemption Date. Each Redeeming Partner agrees to provide
such representations and related indemnities regarding good and unencumbered
title, and to execute such documents, as the General Partner may reasonably
require in connection with any redemption.
(b) Notwithstanding the provisions of Section 7.4(a), in the event a Limited
Partner elects to exercise the Redemption Right, the General Partner at the
direction of the Company, directly or indirectly through one or more Affiliates,
may, in its sole and absolute discretion, elect to assume directly and satisfy a
Redemption Right by paying to the Redeeming Partner either (i) the Cash Amount,
as provided for in Section 7.4(a), or (ii) the REIT Common Shares Amount, as
elected by the General Partner, as directed by the Company (in its sole and
absolute discretion), on the Specified Redemption Date, provided that the
Company may defer payment of the Cash Amount until the end of the Payout Period
described in Section 7.4(a) (in which case the Cash Amount shall bear interest
as described in Section 7.4(a)), and provided, further, that the Company may, if
it has elected so to defer payment of the Cash Amount, further elect at any time
before the end of the Payout Period to pay all or any portion of the unpaid Cash
Amount with REIT Common Shares having a Value equal to such portion of the Cash
Amount plus any accrued but unpaid interest thereon. On any such election, the
Company, directly or indirectly through one or more Affiliates, shall acquire
the Common Partnership Units offered for redemption by the Redeeming Partner and
shall be treated for all purposes of this Agreement as the owner of such Common
Partnership Units. Unless the General Partner, as directed by the Company (in
its sole and absolute discretion), shall exercise its right to assume directly
and satisfy the Redemption Right, neither the General Partner nor the Company
itself shall have any obligation to the Redeeming Partner or to the Partnership
with respect to the Redeeming Partner’s exercise of the Redemption Right. In the
event the General Partner, as directed by the Company shall exercise its right
to satisfy the Redemption Right in the manner described in the first sentence of
this Section 7.4(b), the Partnership shall have no obligation to pay any amount
to the Redeeming Partner with respect to such Redeeming Partner’s exercise of
the Redemption Right, and each of the Redeeming Partner, the Partnership, and
the Company shall treat the transaction between the Company and the Redeeming
Partner for federal income tax purposes as a sale of the Redeeming Partner’s
Common Partnership Units to the Company or its Affiliates. Each Redeeming
Partner agrees to provide such representations and related indemnities regarding
good and unencumbered title, and to execute such documents, as the Company may
reasonably require in connection with the issuance of REIT Common Shares upon
exercise of the Redemption Right. If the Redemption Right is satisfied by the
delivery of REIT Common Shares, the Redeeming Partner shall be deemed to become
a holder of REIT Common Shares as of the close of business on the Specified
Redemption Date or on such later date permitted by this Section 7.4(b) that the
Company delivers REIT Common Shares in satisfaction of a deferred payment of the
Cash Amount, as the case may be.

24



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary in Section 7.4(a) or this
Section 7.4(b), and in addition to the right of the Company to deliver REIT
Common Shares in satisfaction of a deferred payment of the Cash Amount, as
provided above, should the General Partner, as directed by the Company elect to
satisfy a Redemption Right by paying the Redeeming Partner the REIT Common
Shares Amount, and it is necessary to obtain Company shareholder approval in
order for it to issue sufficient REIT Common Shares to satisfy such Redemption
Right in full, then the Company shall have one hundred twenty (120) days beyond
the Specified Redemption Date in which to obtain such shareholder approval and
to pay the REIT Common Shares Amount, and the redemption date shall be required
to occur by the earliest of: (i) ten (10) days after shareholder approval of the
issuance of the REIT Common Shares has been obtained, if it is obtained;
(ii) the date on which the General Partner, as directed by the Company elects to
pay such Redeeming Partner the Cash Amount; or (iii) one hundred and thirty
(130) days after the Specified Redemption Date. If such shareholder approval is
not obtained, the Partnership shall pay to the Redeeming Partner the Cash Amount
no later than the end of what the Payout Period would have been had the General
Partner, as directed by the Company not elected to pay the REIT Common Share
Amount upon the redemption, together with interest on such Cash Amount as
specified in Section 7.4(a) hereof
(c) Notwithstanding the provisions of Section 7.4(a) and Section 7.4(b), a
Limited Partner shall not be entitled to receive REIT Common Shares if the
delivery of REIT Common Shares to such Partner on the Specified Redemption Date
(or such later date permitted by Section 7.4(b), as applicable) by the Company
pursuant to Section 7.4(b) would be prohibited under the Articles of
Incorporation of the Company, as amended or restated from time to time. Without
limiting the effect of the preceding sentence, no Person shall be permitted to
receive REIT Common Shares if as a result of, and after giving effect to, such
exercise any Person would Beneficially Own (as defined in the Articles of
Incorporation of the Company, as amended or restated from time to time) more
than 9.8% of the total number of issued and outstanding REIT Common Shares,
unless waived by the board of directors of the Company in its sole discretion.
To the extent any attempted redemption for REIT Common Shares would be a
violation of this Section 7.4(c), it shall be null and void ab initio. The Cash
Amount shall be paid in such instances, in accordance with the terms set forth
in Section 7.4(a) or 7.4(b).

 

25



--------------------------------------------------------------------------------



 



(d) Each Limited Partner covenants and agrees with the General Partner that all
Common Partnership Units delivered for redemption shall be delivered to the
Partnership, the Company or its Affiliates, as the case may be, free and clear
of all liens and, notwithstanding anything herein contained to the contrary,
neither the General Partner, the Company (nor any of its Affiliates) nor the
Partnership shall be under any obligation to acquire Common Partnership Units
which are or may be subject to any liens. Each Limited Partner further agrees
that, in the event any state or local property transfer tax is payable as a
result of the transfer of its Common Partnership Units to the General Partner,
Partnership or the Company, such Limited Partner shall assume and pay such
transfer tax.
(e) REIT Common Shares issued pursuant to Section 7.4(b) may contain such
legends regarding restrictions on transfer as the Company in good faith
determines to be necessary or advisable in order to (1) comply with restrictions
on transfer under the Securities Act and applicable state securities laws and
(2) protect the ability of the Company to continue to qualify as a REIT.
Section 7.5 WARRANTIES AND REPRESENTATIONS OF THE LIMITED PARTNERS. Each Limited
Partner contributing Initial Contributed Assets hereby warrants and represents
to and for the benefit of the General Partner and the Partnership that, as of
the date hereof, such Limited Partner owns good, valid and marketable title to
the interests in the Initial Contributed Assets being contributed to the capital
of the Partnership by such Limited Partner (the “Ownership Interests”) and that
except as provided on Exhibit A, such Ownership Interests are free and clear of
all mortgages, pledges, liens, security interests, encumbrances and restrictions
of any nature whatsoever. Each Limited Partner further warrants and represents
to and for the benefit of the General Partner and the Partnership that such
Limited Partner has all necessary power and authority to transfer the Ownership
Interests to the Partnership without the consent or authorization of, or notice
to, any third party, except those third parties from whom such consents or
authorizations were obtained.
Section 7.6 INDEMNIFICATION BY LIMITED PARTNERS. Each Limited Partner
contributing Initial Contributed Assets hereby agrees to indemnify the General
Partner and the Partnership and hold the General Partner, its officers and
directors and the Partnership and its partners and each of their respective
representatives, successors and assigns harmless from and against any and all
claims, demands, losses, liabilities, damages and expenses (including reasonable
attorneys’ fees) arising out of or in connection with (i) the inaccuracy of the
warranties and representations made by such Limited Partner under Section 7.5
above, or (ii) the ownership of the Ownership Interests by such Limited Partner
and any activities, obligations or liabilities of, or related to, the Initial
Contributed Assets to which such Ownership Interest relates for all periods
prior to the date of this Agreement.
Section 7.7 NOTICE OF SALE OR REFINANCING. The General Partner shall notify the
Limited Partners no less than thirty (30) days prior to any sale, refinancing,
reduction (other than scheduled periodic amortization of principal) of debt or
other event that will reduce the amount of any nonrecourse liabilities of the
Partnership that a Limited Partner may include in the tax basis of his or its
Partnership Interests.

 

26



--------------------------------------------------------------------------------



 



Section 7.8 BASIS ANALYSIS AND LIMITED PARTNER GUARANTEES.
(a) Upon the request of any Limited Partner but subject to the General Partner’s
agreement, which may be withheld in the General Partner’s sole discretion, the
General Partner may, prior to the end of each calendar year, beginning in 2005,
cause accountants to prepare and provide to the Limited Partners a study
analyzing each refinancing, reduction (other than scheduled periodic
amortization of principal) of debt or other event that occurred during that year
that reduced the amount of any nonrecourse liabilities of the Partnership that a
Limited Partner may include in the tax basis of its Partnership Interests.
(b) Upon the request of the General Partner, or upon a Limited Partner’s own
election but subject to the General Partner’s agreement, which may be withheld
in the General Partner’s sole discretion, a Limited Partner (the “Initiating
Limited Partner”) from time to time, may, but shall not be required to,
guarantee or otherwise provide credit support for Partnership indebtedness as
such Limited Partner may elect; PROVIDED, HOWEVER, that the Limited Partner
shall be entitled to take such action only if the General Partner determines
that any such action would not have a material adverse effect on the tax
position of the General Partner. All Partners are entitled to notice of any such
guarantee or credit support, and shall have the right to provide guarantees or
credit support on the same terms and conditions as the Initiating Limited
Partner does, and all Limited Partners interested in providing such guarantee or
credit support shall cooperate with the General Partner and each other in
considering any guarantee or credit support proposal, and the General Partner
will cooperate in permitting or obtaining any consents for such guarantees or
credit support.
ARTICLE VIII
DISTRIBUTIONS AND PAYMENTS TO PARTNERS
Section 8.1 DISTRIBUTIONS OF CASH FLOW.
(a) The General Partner shall cause the Partnership to distribute on a quarterly
basis such portion of the Cash Flow of the Partnership as the General Partner
shall determine in its sole discretion. Such distributions shall be made to the
Partners who are Partners on the Partnership Record Date established by the
General Partner in accordance with their respective Common Percentage Interests.
(b) In no event may a Partner receive a distribution of Cash Flow with respect
to a Partnership Unit if such Partner is entitled to receive a dividend out of
the Company’s share of such Cash Flow with respect to a REIT Share for which all
or part of such Partnership Unit has been exchanged.
Section 8.2 REIT DISTRIBUTION REQUIREMENTS. Unless the General Partner
determines that such a distribution would not be in the best interests of the
Partnership, the General Partner shall cause the Partnership to distribute
sufficient amounts to enable the Company (i) to meet its distribution
requirement for qualification as a REIT as set forth in Section 857(a)(1) of the
Code, and (ii) to avoid the excise tax imposed by Section 4981 of the Code.

 

27



--------------------------------------------------------------------------------



 



Section 8.3 NO RIGHT TO DISTRIBUTIONS IN KIND. No Partner shall be entitled to
demand property other than cash in connection with any distribution by the
Partnership.
Section 8.4 DISTRIBUTIONS OF DISPOSITION PROCEEDS. Disposition Proceeds shall be
distributed to the Partners who have positive Capital Account balances in
accordance with such Partners’ respective positive Capital Account balances. The
Capital Account balances of all of the Partners shall be adjusted immediately
after any Capital Transaction and prior to any distribution pursuant to this
Section 8.4 to reflect the allocation of all profits and losses of the
Partnership through the date of the event of the transaction that produces such
Disposition Proceeds.
Section 8.5 WITHDRAWALS. No Partner shall be entitled to make withdrawals from
its Capital Account, or withdraw as a Limited Partner, except as expressly
provided herein.
Section 8.6 AMENDMENT. In the event the Partnership issues additional
Partnership Units pursuant to the provisions of this Agreement, the General
Partner is hereby authorized to make such revisions to this Article VIII as it
determines are necessary or desirable to reflect the issuance of such additional
Partnership units, including without limitation, making preferential
distributions to certain classes of Partnership Units.
ARTICLE IX
TRANSFERS OF INTERESTS
Section 9.1 GENERAL PARTNER.
(a) Other than to an Affiliate of the General Partner, the General Partner may
not transfer any of its General Partnership Interest or Limited Partnership
Interests or withdraw as General Partner except as provided in Section 9.1(b) or
in connection with a transaction described in Section 9.1(c).
(b) Except as otherwise provided in Section 6.7 or Section 9.1(c), the General
Partner, the Company or their Subsidiaries shall not engage in any merger,
consolidation or other combination with or into another Person or in any sale of
all or substantially all of its assets, or any reclassification, or
recapitalization or change of outstanding REIT Common Shares (other than a
change in par value, or from par value to no par value, or as a result of a
subdivision or combination as described in the definition of “Conversion
Factor”) (each of the foregoing being herein referred to as a “Transaction”),
unless the Transaction also includes a merger of the Partnership or sale of
substantially all of the assets of the Partnership or other transaction as a
result of which all Limited Partners will receive for each Common Partnership
Unit an amount of cash, securities or other property equal to the product of the
Conversion Factor and the greatest amount of cash, securities or other property
paid to a holder of one REIT Common Share in consideration of one REIT Common
Share as a result of the Transaction; PROVIDED, HOWEVER, that if, in connection
with the Transaction, a purchase, tender or exchange offer shall have been made
to and accepted by the holders of more than fifty percent (50%) of the
outstanding REIT Common Shares, the holders of Common Partnership Units shall
receive the greatest amount of cash, securities or other property which a
Limited Partner would have received had it exercised the Redemption Right and
the General Partner at the direction of the Company had exercised its election
to satisfy the Redemption Right by the issuance of REIT Common Shares
immediately prior to the expiration of such purchase, tender or exchange offer,
PROVIDED FURTHER, HOWEVER, that Education Realty Limited Partner, LLC will only
be entitled to receive an amount of cash, securities or other property equal to
the product of the number of REIT Common Shares that would constitute the REIT
Common Shares Amount if Education Realty Limited Partner, LLC had offered all of
its Common Partnership Units for redemption and the Specified Redemption Date
were the date of the closing of the Transaction multiplied by the greatest
amount of cash, securities or other property paid in consideration for one REIT
Common Share in connection with the Transaction or in connection with a
purchase, tender or exchange offer that is accepted by the holders of more than
fifty percent (50%) of the outstanding REIT Common Shares, as applicable.

 

28



--------------------------------------------------------------------------------



 



(c) Notwithstanding Section 9.1(b), the General Partner, the Company or their
Subsidiaries may merge into or consolidate with another entity if immediately
after such merger or consolidation (i) substantially all of the assets of the
successor or surviving entity (the “Surviving Partner”), other than Partnership
Units held by the General Partner, Education Realty OP Limited Partners Trust,
Education Realty OP Limited Partner Trust, the Company or their Subsidiaries,
are contributed to the Partnership as a Capital Contribution in exchange for
Partnership Units with a fair market value equal to the value of the assets so
contributed as determined by the Surviving Partner in good faith and (ii) the
Surviving Partner or one of its Subsidiaries expressly agrees to assume all
obligations of the General Partner hereunder. Upon such contribution and
assumption, the Surviving Partner shall have the right and duty to amend this
Agreement as set forth in this Section 9.1(c). The Surviving Partner shall in
good faith arrive at a new method for the calculation of the Cash Amount and
Conversion Factor for a Common Partnership Unit after any such merger or
consolidation so as to approximate the existing method for such calculation as
closely as reasonably possible. Such calculation shall take into account, among
other things, the kind and amount of securities, cash and other property that
was receivable upon such merger or consolidation by a holder of REIT Shares or
options, warrants or other rights relating thereto, and which a holder of Common
Partnership Units could have acquired had such Common Partnership Units been
redeemed immediately prior to such merger or consolidation. Such amendment to
this Agreement shall provide for adjustment to such method of calculation, which
shall be as nearly equivalent as may be practicable to the adjustments provided
for with respect to the Conversion Factor. The above provisions of this
Section 9.1(c) shall similarly apply to successive mergers or consolidations
permitted hereunder.
Section 9.2 ADMISSION OF A SUBSTITUTE OR ADDITIONAL GENERAL PARTNER. A Person
shall be admitted as a Substitute or Additional General Partner of the
Partnership only if the transaction giving rise to such substitution or
admission is otherwise permitted under this Agreement and the following terms
and conditions are satisfied:
(a) the Person to be admitted as a Substitute or Additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by the Act in connection with such admission shall
have been performed;

 

29



--------------------------------------------------------------------------------



 



(b) if the Person to be admitted as a Substitute or Additional General Partner
is a corporation or a partnership, it shall have provided the Partnership with
evidence satisfactory to counsel for the Partnership of such Person’s authority
to become a General Partner and to be bound by the terms and provisions of this
Agreement; and
(c) counsel for the Partnership shall have rendered an opinion (relying on such
opinions from counsel of any state or any other jurisdiction as may be
necessary) that the admission of the Person to be admitted as a Substitute or
Additional General Partner is in conformity with the Act and that none of the
actions taken in connection with the admission of such Person as a Substitute or
Additional General Partner will cause the termination of the Partnership under
Section 708 of the Code, or will cause it to be classified as other than a
partnership for federal income tax purposes, or will result in the loss of any
Limited Partner’s limited liability status.
Section 9.3 EFFECT OF BANKRUPTCY, WITHDRAWAL, DEATH OR DISSOLUTION OF A GENERAL
PARTNER.
(a) Upon the occurrence of an Event of Bankruptcy as to a General Partner (and
its automatic removal pursuant to Section 9.4(a) hereof) or the withdrawal or
dissolution of a General Partner (except that, if a General Partner is on the
date of such occurrence a partnership, the withdrawal, death, dissolution, Event
of Bankruptcy as to or removal of a partner in such partnership shall be deemed
not to be a dissolution of such General Partner if the business of such General
Partner is continued within ninety (90) days by the remaining general partners
or all remaining members of such partnership), the Partnership shall be
dissolved and terminated unless the Partnership is continued pursuant to
Section 9.3(b).
(b) Following the occurrence of an Event of Bankruptcy as to a General Partner
or the withdrawal or dissolution of a General Partner (except that, if a General
Partner is on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to or removal of a partner in such
partnership shall be deemed not be a dissolution of such General Partner if the
business of such General Partner is continued within ninety (90) days by all
remaining general partners or all remaining members of such partnership),
persons holding at least a majority of the Limited Partnership Interests, within
ninety (90) days after such occurrence, may elect to continue the business of
the Partnership for the balance of the term specified in Section 3.2 by
selecting, subject to Section 9.2 and any other applicable provisions of this
Agreement, a Substitute General Partner by majority vote of the Limited
Partnership Interests. If the Limited Partners elect to reconstitute the
Partnership and admit a Substitute General Partner, the relationship between the
Partners and any Person who has acquired an interest of a Partner in the
Partnership shall be governed by this Agreement.
Section 9.4 REMOVAL OF A GENERAL PARTNER.
(a) Upon the occurrence of an Event of Bankruptcy as to, or the dissolution of,
a General Partner, such General Partner shall be deemed to be removed
automatically; PROVIDED, HOWEVER, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to or removal of a partner in such partnership shall be deemed not
to be a dissolution of the General Partner if the business of such General
Partner is continued within ninety (90) days by the remaining general partners
or all remaining members of such partnership.

 

30



--------------------------------------------------------------------------------



 



(b) If a General Partner has been removed pursuant to this Section 9.4(a) and
the Partnership is not continued pursuant to Section 9.3(b), the partnership
shall be dissolved.
(c) A General Partner may not be removed by the Limited Partners with or without
cause.
Section 9.5 RESTRICTIONS ON TRANSFER OF LIMITED PARTNERSHIP INTERESTS.
(a) Except as otherwise provided in this Article IX, no Limited Partner may
offer, sell, assign, hypothecate, pledge or otherwise transfer its Limited
Partnership Interest, in whole or in part, whether voluntarily or by operation
of law or at judicial sale or otherwise (collectively, a “Transfer”), without
the written consent of the General Partner, which consent may be withheld in the
sole and absolute discretion of the General Partner; PROVIDED, HOWEVER, the
consent required by this Section 9.5(a) shall not be required in the event of a
Transfer on or after the first anniversary of the date of this Agreement by a
Limited Partner that was a limited partnership as of the date of this Agreement
to any of its partners. The General Partner may require, as a condition of any
Transfer, that the transferor assume all costs incurred by the Partnership in
connection therewith.
(b) No Limited Partner may effect a Transfer of its Limited Partnership Interest
if, (i) in the opinion of legal counsel for the Partnership, such proposed
Transfer would require the registration of the Limited Partnership Interest
under the Securities Act of 1933, as amended, or would otherwise violate any
applicable federal or state securities or “Blue Sky” law (including investment
suitability standards) or (ii) the assignee is not an Accredited Investor within
the meaning of Rule 501 of the Securities Act of 1933, as amended.
(c) No Transfer by a Limited Partner of its Partnership Units may be made to any
Person if (i) in the opinion of legal counsel for the Partnership, the Transfer
would result in the Partnership’s being treated as an association taxable as a
corporation (other than a qualified REIT subsidiary within the meaning of
Section 856(i) of the Code), (ii) such transfer is effectuated through an
“established securities market” or a “secondary market” (or the substantial
equivalent thereof) within the meaning of Section 7704 of the Code, (iii) the
Transfer would create a risk that the Company would not be taxed as a REIT for
federal income tax purposes or (iv) assuming the Partnership Units subject to
the Transfer were redeemed for REIT Shares, the redemption would create a risk
that the Company would not be taxed as a REIT for federal income tax purposes.
(d) Section 9.5(a) shall not prevent any donative Transfer by an individual
Limited Partner to his immediate family members or any trust in which the
individual or his immediate family members own, collectively, one hundred
percent (100%) of the beneficial interests, provided that the transferor assumes
all costs of the Partnership in connection therewith and any such transferee
shall not have the rights of a Substitute Limited Partner (unless and until
admitted as a Substitute Limited Partner pursuant to this Section 9.5 and
Section 9.6 of this Agreement).

 

31



--------------------------------------------------------------------------------



 



(e) No Transfer of a Limited Partnership Interest may be made to a lender of the
Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Treasury Regulations) to any lender to the Partnership
whose loan constitutes a “nonrecourse liability” (as defined in
Section 1.704-2(b)(3) of the Treasury Regulations), without the consent of the
General Partner, in its sole and absolute discretion, provided that as a
condition to such consent the lender will be required to enter into an
arrangement with the Partnership and the General Partner to exchange or redeem
for the Cash Amount any Partnership Units in which a security interest is held
simultaneously with the time at which such lender would be deemed to be a
partner in the Partnership for purposes of allocating liabilities to such lender
under Section 752 of the Code.
(f) Any Transfer in contravention of any of the provisions of this Article IX
shall be void and ineffectual and shall not be binding upon, or recognized by,
the Partnership.
Section 9.6 ADMISSION OF SUBSTITUTE LIMITED PARTNER.
(a) Subject to the other provisions of this Article IX (including, without
limitation, the provisions of Section 9.5(a) regarding consent of the General
Partner), an assignee of the Limited Partnership Interest of a Limited Partner
(including, without limitation, any purchaser, transferee, donee, or other
recipient of any disposition of such Limited Partnership Interest) shall be
deemed admitted as a Limited Partner of the Partnership only upon the
satisfactory completion of the following:
(i) the assignee has obtained the prior written consent of the General Partner
as to its admission as a Substitute Limited Partner, which consent may be given
or denied in the exercise of the General Partner’s sole and absolute discretion;
PROVIDED, HOWEVER, that this Section 9.6(a)(i) shall not apply in the case of
assignee resulting from a Transfer by a Limited Partner that was a partner as of
the date of this Agreement to any of its partners;
(ii) the assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner;
(iii) to the extent required, an amended certificate of limited partnership
evidencing the admission of such Person as a Limited Partner shall have been
signed, acknowledged and filed for record in accordance with the Act;
(iv) the assignee shall have delivered a letter containing the representation
and warranty set forth in Section 9.11 and the agreement set forth in
Section 9.11;
(v) if the assignee is a corporation, partnership or trust, the assignee shall
have provided the General Partner with evidence satisfactory to counsel for the
Partnership of the assignee’s authority to become a Limited Partner under the
terms and provisions of this Agreement;

 

32



--------------------------------------------------------------------------------



 



(vi) the assignee shall have executed a power of attorney containing the terms
and provisions set forth in Article XII; and
(vii) the assignee shall have paid all reasonable legal fees of the Partnership
and the General Partner and all filing and publication costs incurred in
connection with its substitution as a Limited Partner.
(b) For the purpose of allocating profits and losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the certificate described in Section 9.6(a)(iii) or, if no
such filing is required, the later of the date specified in the transfer
documents, or the date on which the General Partner has received all necessary
instruments of transfer and substitution.
(c) The General Partner shall as promptly as practicable take all action
required to effectuate the admission of the Person seeking to become a
Substitute Limited Partner, including preparing the documentation required by
this Section and making all official filings and publications.
Section 9.7 RIGHTS OF ASSIGNEES OF PARTNERSHIP INTERESTS.
(a) Subject to the provisions of Sections 9.5 and 9.6 hereof, except as required
by operation of law, the Partnership shall not be obligated for any purposes
whatsoever to recognize the assignment by any Limited Partner of his Partnership
Interest until the Partnership has received notice thereof. If the General
Partner, in its sole and absolute discretion, does not consent (subject to the
proviso in Section 9.6(a)(i)) to the admission of any transferee of any
Partnership Interest as a Substitute Limited Partner in connection with a
Transfer permitted by Section 9.5, such transferee shall be considered an
assignee for the purposes of this Agreement. An assignee shall be entitled to
all the rights of an assignee of a limited partnership interest under the Act,
including the right to receive distributions attributable to the Partnership
Units assigned, but such assignee shall not be entitled to effect a consent or
effect a Redemption Right or vote with respect to such Partnership Units on any
matter presented to the Limited Partners for approval (such right to consent or
vote or effect a Redemption Right, to the extent provided in this Agreement or
under the Act, fully remaining with the transferor Limited Partner).
(b) Any Person who is the assignee of all or any portion of a Limited Partner’s
Limited Partnership Interest, but does not become a Substitute Limited Partner
and desires to make a further assignment of such Limited Partnership Interest,
shall be subject to all of the provisions of this Article IX to the same extent
and in the same manner as any Limited Partner desiring to make an assignment of
its Limited Partnership Interest.

 

33



--------------------------------------------------------------------------------



 



Section 9.8 EFFECT OF BANKRUPTCY, DEATH, INCOMPETENCE OR TERMINATION OF A
LIMITED PARTNER. The occurrence of an Event of Bankruptcy as to a Limited
Partner, the death of a Limited Partner or a final adjudication that a Limited
Partner is incompetent (which term shall include, but not be limited to,
insanity) shall not cause the termination or dissolution of the Partnership, and
the business of the Partnership shall continue. If an order for relief in a
bankruptcy proceeding is entered against an individual Limited Partner, the
trustee or receiver of his estate or, if he dies, his executor, administrator or
trustee, or, if he is finally adjudicated incompetent, his committee, guardian
or conservator, shall have the rights of such Limited Partner for the purpose of
settling or managing his estate property and such power as the bankrupt,
deceased or incompetent Limited Partner possessed to assign all or any part of
his Partnership Interest and to join with the assignee in satisfying conditions
precedent to the admission of the assignee as a Substitute Limited Partner.
Section 9.9 TRANSFEREES. Any Partnership Interests owned by the Partners and
transferred pursuant to this Article IX shall be and remain subject to all of
the provisions of this Agreement.
Section 9.10 ABSOLUTE RESTRICTION. Notwithstanding any provision of this
Agreement to the contrary, the sale or exchange of any interest in the
Partnership will not be permitted if the interest sought to be sold or
exchanged, when added to the total of all other interests sold or exchanged
within the period of twelve (12) consecutive months ending with the proposed
date of the sale or exchange, would result in the termination of the Partnership
under Section 708 of the Code, if such termination would materially and
adversely affect the Partnership or any Partner.
Section 9.11 INVESTMENT REPRESENTATION. Each Limited Partner hereby represents
and warrants to the General Partner and to the Partnership that the acquisition
of his Partnership Interest is made as a principal for his account for
investment purposes only and not with a view to the resale or distribution of
such Partnership Interest. Each Limited Partner agrees that he will not sell,
assign or otherwise transfer his Partnership Interest or any fraction thereof,
whether voluntarily or by operation of law or at judicial sale or otherwise, to
any Person who does not similarly represent and warrant and similarly agree not
to sell, assign or transfer such Partnership Interest or fraction thereof to any
Person who does not similarly represent, warrant and agree.
ARTICLE X
TERMINATION OF THE PARTNERSHIP
Section 10.1 TERMINATION. The Partnership shall be dissolved upon (i) an Event
of Bankruptcy as to the General Partner or the dissolution or withdrawal of the
General Partner (unless within ninety (90) days thereafter Limited Partners
holding more than fifty percent (50%) of the Limited Partnership Interests in
the Partnership elect to continue the Partnership and to elect one or more
persons to serve as the General Partner or General Partners of the Partnership),
(ii) ninety (90) days following the sale of all or substantially all of the
Partnership’s assets (provided that if the Partnership receives an installment
obligation as consideration for such sale or other disposition, the Partnership
shall continue, unless sooner dissolved under the provisions of this Agreement,
until such time as such obligation is paid in full), (iii) the expiration of the
term specified in Section 3.2, (iv) the redemption of all Limited Partnership
Interests (other than any of such interests held by the General Partner,
Education Realty OP Limited Partner Trust or Education Realty Limited Partner,
LLC), or (v) the election by the General Partner (but only in accordance with
and as permitted by applicable law) that the Partnership should be dissolved.
Upon dissolution of the Partnership (unless the business of the Partnership is
continued as set forth above), the General Partner (or its trustee, receiver,
successor or legal representative) shall proceed with the winding up of the
Partnership, and its assets shall be applied and distributed as herein provided.

 

34



--------------------------------------------------------------------------------



 



Section 10.2 PAYMENT OF DEBTS. The assets shall first be applied to the payment
of the liabilities of the Partnership (other than any loans or advances that may
have been made by Partners to the Partnership) and the expenses of liquidation.
A reasonable time shall be allowed for the orderly liquidation of the assets of
the Partnership and the discharge of liabilities to creditors so as to enable
the General Partner to minimize any losses resulting from liquidation.
Section 10.3 DEBTS TO PARTNERS. The remaining assets shall next be applied after
payments of the Partnership’s debts and liabilities referred to in Section 10.2
to the repayment of any loans made by any Partner to the Partnership.
Section 10.4 REMAINING DISTRIBUTION. The remaining assets after payment of all
Partnership debts and liabilities referred to in Sections 10.2 and 10.3 shall
then be distributed to the Partners in accordance with their positive Capital
Account balances, determined after taking into account all Capital Account
adjustments for all prior periods and the Partnership taxable year during which
the liquidation occurs.
Section 10.5 RESERVE. Notwithstanding the provisions of Sections 10.3 and 10.4,
the General Partner may retain such amount as it deems necessary as a reserve
for any contingent liabilities or obligations of the Partnership, which reserve,
after the passage of a reasonable period of time, shall be distributed pursuant
to the provisions of this Article X.
Section 10.6 FINAL ACCOUNTING. Each of the Partners shall be furnished with a
statement examined by the Partnership’s independent accountants, which shall set
forth the assets and liabilities of the Partnership as of the date of the
complete liquidation. Upon the compliance by the General Partner with the
foregoing distribution plan, the Limited Partners shall cease to be such, and
the General Partner, as the sole remaining Partner of the Partnership, shall
execute and cause to be filed a Certificate of Cancellation of the Partnership
and any and all other documents necessary with respect to termination and
cancellation of the Partnership.
ARTICLE XI
AMENDMENTS
Section 11.1 AUTHORITY TO AMEND.
(a) In addition to any other provisions of this Agreement that expressly empower
and enable the General Partner to amend this Agreement without the approval of
any other Partner, this Agreement may be amended by the General Partner without
the approval of any other Partner if such amendment (i) is solely for the
purpose of clarification or is of an inconsequential nature and does not change
the substance hereof and the Partnership has obtained an opinion of counsel to
that effect, (ii) is to add to the obligations of the General Partner or causes
the General Partner to surrender any right or power granted to the General
Partner or any Affiliate of the General Partner for the benefit of the Limited
Partners, (iii) is to reflect the admission, substitution, termination or
withdrawal of Partners in accordance with this Agreement or to amend the
calculation of the Cash Amount and the Conversion Factor pursuant to a
transaction described in Section 9.1(c), (iv) is to set forth the designations,
right, powers, duties and preferences of the holders of any additional
Partnership Interests issued pursuant to Section 4.3, (v) is to satisfy any
requirements, conditions or guidelines contained in any order, directive,
opinion ruling or regulation of a federal or state agency or contained in
federal or state law, or (vi) is, in the opinion of counsel for the Partnership,
necessary or appropriate to satisfy requirements of the Code with respect to
partnerships or REITs or of any federal or state securities laws or regulations.
Any amendment made pursuant to this Section 11.1(c) may be made effective as of
the date of this Agreement.

 

35



--------------------------------------------------------------------------------



 



(b) Notwithstanding any contrary provision of this Agreement, any amendment to
this Agreement or other act which would (i) adversely affect the limited
liability of the Limited Partners, (ii) impose on the Limited Partners any
obligation to make additional Capital Contributions to the Partnership,
(iii) change the method of allocation of profit and loss as provided in
Article V or the distribution provisions of Articles VIII and X hereof (except
as permitted in Sections 4.3, 5.1 and 8.6 hereof), (iv) seek to impose personal
liability on the Limited Partners, or (v) affect the operation of the Conversion
Factor of the Redemption Right (other than pursuant to Sections 7.4(a) or
11.1(a)(iii)) shall require the consent and approval of Partners holding more
than fifty percent (50%) of the Common Percentage Interests.
(c) Except as otherwise specifically provided in this Section 11.1, amendments
to this Agreement shall require the approval of Partners holding more than fifty
percent (50%) of the Common Percentage Interests. Any amendment to this
Agreement requiring the approval of Partners holding fifty percent (50%) of the
Common Percentage Interests may be proposed by the General Partner or by any
Limited Partners holding twenty-five percent (25%) or more of the Common
Percentage Interests, and any such amendment proposed by Limited Partners
holding twenty-five percent (25%) or more of the Common Percentage Interests
shall be promptly submitted by the General Partner to the Partners for a vote.
Section 11.2 NOTICE OF AMENDMENTS. A copy of any amendment to be approved by the
Partners pursuant to Sections 11.1(b) or 11.1(c) shall be mailed in advance to
such Partners. Partners shall be notified as to the substance of any amendment
pursuant to Sections 11.1(a), 11.1(b) or 11.1(c), and upon request shall be
furnished a copy thereof.
ARTICLE XII
POWER OF ATTORNEY
Section 12.1 POWER. Each of the Limited Partners irrevocably constitutes and
appoints the General Partner as such Limited Partner’s true and lawful attorney
in such Limited Partner’s name, place and stead to make, execute, swear to,
acknowledge, deliver and file:
(a) Any certificates or other instruments which may be required to be filed by
the Partnership under the laws of the State of Delaware or of any other state or
jurisdiction in which the General Partner shall deem it advisable to file;
(b) Any documents, certificates or other instruments, including, but not limited
to, (i) any and all amendments and modifications of this Agreement or of the
instruments described in Section 12.1(a) which may be required or deemed
desirable by the General Partner to effectuate the provisions of any part of
this Agreement, (ii) all instruments relating to the admission, withdrawal,
removal or substitution of any Partner, and (iii) by way of extension and not
limitation, to do all such other things as shall be necessary to continue and to
carry on the business of the Partnership; and

 

36



--------------------------------------------------------------------------------



 



(c) All documents, certificates or other instruments that may be required to
effectuate the dissolution and termination of the Partnership, to the extent
such dissolution and termination is authorized hereby. The power of attorney
granted hereby shall not constitute a waiver of, or be used to avoid, the rights
of the Partners to approve certain amendments to this Agreement pursuant to
Sections 11.1(b) and 11.1(c) or be used in any other manner inconsistent with
the status of the Partnership as a limited partnership or inconsistent with the
provisions of this Agreement. Each such Limited Partner hereby agrees to be
bound by any representation made by the General Partner, acting in good faith
pursuant to such power of attorney; and each such Limited Partner hereby waives
any and all defenses which may be available to contest, negate or disaffirm the
action of the General Partner taken in good faith under such power of attorney.
Section 12.2 SURVIVAL OF POWER. It is expressly intended by each of the Partners
that the foregoing power of attorney is coupled with an interest, is irrevocable
and shall survive the death, incompetence, dissolution, liquidation or
adjudication of insanity or bankruptcy or insolvency of each such Partner. The
foregoing power of attorney shall survive the delivery of an assignment by any
of the Partners of such Partner’s entire interest in the Partnership, except
that where an assignee of such entire interest has become a substitute Limited
Partner, then the foregoing power of attorney of the assignor Partner shall
survive the delivery of such assignment for the sole purpose of enabling the
General Partner to execute, acknowledge and file any and all instruments
necessary to effectuate such substitution.
ARTICLE XIII
CONSENTS, APPROVALS, VOTING AND MEETINGS
Section 13.1 METHOD OF GIVING CONSENT OR APPROVAL. Any consent or approval
required by this Agreement may be given as follows:
(a) by a written consent given by the consenting Partner and received by the
General Partner at or prior to the doing of the act or thing for which the
consent is solicited, provided that such consent shall not have been nullified
by:
(i) Notice to the General Partner of such nullification by the consenting
Partner prior to the doing of any act or thing, the doing of which is not
subject to approval at a meeting called pursuant to Section 13.2, or
(ii) Notice to the General Partner of such nullification by the consenting
Partner prior to the time of any meeting called pursuant to Section 13.2 to
consider the doing of such act or thing, or
(iii) The negative vote by such consenting Partner at any meeting called
pursuant to Section 13.2 to consider the doing of such act or thing.

 

37



--------------------------------------------------------------------------------



 



(b) by the affirmative vote by the consenting Partner for the doing of the act
or thing for which the consent is solicited at any meeting called pursuant to
Section 13.2 to consider the doing of such act or thing; or
(c) by the failure of the Partner to respond or object to a request from the
General Partner for such Partner’s consent within thirty (30) days from its
receipt of such request (or such shorter period of time as the General Partner
may indicate in such request in order to ensure that the General Partner has
sufficient time to respond, if required, to any third party with respect to the
subject matter of such request).
Section 13.2 MEETINGS OF LIMITED PARTNERS. Any matter requiring the consent or
vote of all or any of the Partners may be considered at a meeting of the
Partners held not less than five (5) nor more than sixty (60) days after notice
thereof shall have been given by the General Partner to all Partners. Such
notice (i) may be given by the General Partner, in its discretion, at any time,
or (ii) shall be given by the General Partner within fifteen (15) days after
receipt from Limited Partners holding more than fifty percent (50%) of the
Common Percentage Interests of a request for such meeting.
Section 13.3 OPINION. Except for consents obtained pursuant to Sections 13.1 or
13.2, no Limited Partner shall exercise any consent or voting rights unless
either (a) at the time of the giving of consent or casting of any vote by the
Partners hereunder, counsel for the Partnership or counsel employed by the
Limited Partners shall have delivered to the Partnership an opinion satisfactory
to the Partners to the effect that such conduct (i) is permitted by the Act,
(ii) will not impair the limited liability of the Limited Partners, and
(iii) will not adversely affect the classification of the Partnership as a
partnership for federal income tax purposes, or (b) irrespective of the delivery
or nondelivery of such opinion of counsel, Limited Partners holding more than
seventy-five percent (75%) of the Common Percentage Interests of the Limited
Partners determine to exercise their consent or voting rights.
Section 13.4 SUBMISSIONS TO PARTNERS. The General Partner shall give the
Partners notice of any proposal or other matter required by any provision of
this Agreement, or by law, to be submitted for consideration and approval of the
Partners. Such notice shall include any information required by the relevant
provision or by law.
ARTICLE XIV
MISCELLANEOUS
Section 14.1 GOVERNING LAW. The Partnership and this Agreement shall be governed
by and construed in accordance with the laws of the State of Delaware.
Section 14.2 AGREEMENT FOR FURTHER EXECUTION. At any time or times upon the
request of the General Partner, the Limited Partners hereby agree to sign, swear
to, acknowledge and deliver all further documents and certificates required by
the laws of Delaware, or any other jurisdiction in which the Partnership does,
or proposes to do, business, or which may be reasonable, necessary, appropriate
or desirable to carry out the provisions of this Agreement or the Act. This
Section 14.2 shall not prejudice or affect the rights of the Limited Partners to
approve certain amendments to this Agreement pursuant to Sections 11.1(b) and
11.1(c).

 

38



--------------------------------------------------------------------------------



 



Section 14.3 ENTIRE AGREEMENT. This Agreement and the exhibits attached hereto
contain the entire understanding among the parties and supersede any prior
understandings or agreements among them respecting the within subject matter.
There are no representations, agreements, arrangements or understandings, oral
or written, between or among the parties hereto relating to the subject matter
of this Agreement which are not fully expressed herein.
Section 14.4 SEVERABILITY. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations of the jurisdictions in which the Partnership
does business. If any provision of this Agreement, or the application thereof to
any person or circumstance, shall, for any reason and to any extent, be invalid
or unenforceable, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected thereby, but
rather shall be enforced to the greatest extent permitted by law.
Section 14.5 NOTICES. Notices to Partners or to the Partnership shall be deemed
to have been given when personally delivered, mailed by prepaid registered or
certified mail, or sent for next day delivery via a nationally recognized
overnight courier or delivery service, addressed as set forth in Exhibit A
attached hereto, unless a notice of change of address has previously been given
in writing by the addressee to the addressor, in which case such notice shall be
addressed to the address set forth in such notice of change of address.
Section 14.6 TITLES AND CAPTIONS. All titles and captions are for convenience
only, do not form a substantive part of this Agreement, and shall not restrict
or enlarge any substantive provisions of this Agreement.
Section 14.7 COUNTERPARTS. This Agreement may be executed in multiple
counterparts, each one of which shall constitute an original executed copy of
this Agreement.
Section 14.8 PRONOUNS. All pronouns and any variations thereof shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the person or persons may require.

 

39



--------------------------------------------------------------------------------



 



Section 14.9 SURVIVAL OF RIGHTS. Subject to the provisions hereof limiting
transfers, this Agreement shall be binding upon and inure to the benefit of the
Partners and the Partnership and their respective legal representatives,
successors, transferees and assigns.
Section 14.10 WAIVER. No failure by any party to insist upon the strict
performance of any covenant, duty, agreement or condition of this Agreement or
to exercise any right or remedy consequent upon a breach thereof shall
constitute waiver of any such breach or any covenant, duty, agreement or
condition.
Section 14.11 CREDITORS. Other than as expressly set forth herein with respect
to the Indemnitees, none of the provisions of this Agreement shall be for the
benefit of, or shall be enforceable by, any creditor of the Partnership.
Section 14.12 UNIT CERTIFICATES. If the General Partner so elects, Units shall
be evidenced by numbered certificates in such form as shall be approved by the
General Partner, signed by the General Partner. Any such Unit certificates shall
be kept in a book and shall be issued in consecutive order therefrom. The name
of the person owning the Units, the number of Units, and the date of issue shall
be entered on the stub of each certificate. Unit certificates exchanged or
returned shall be canceled by the General Partner and returned to their original
place in the Unit book.
(SIGNATURES ON FOLLOWING PAGE)

 

40



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have hereunto set their hands as of the day and
year first above written.

            GENERAL PARTNER

EDUCATION REALTY OP GP, INC., a Delaware
corporation
      By:   /s/ Paul O. Bower         Paul O. Bower, President             
LIMITED PARTNERS

EDUCATION REALTY LIMITED PARTNER, LLC,
a Delaware limited liability company
      By:   /s/ Paul O. Bower         Paul O. Bower, President             
EDUCATION REALTY OP LIMITED PARTNER
TRUST, a Maryland business trust
      By:   /s/ Paul O. Bower         Paul O. Bower, President   

Signature Page to ERT Operating Partnership LPA

 



--------------------------------------------------------------------------------



 



            ALLEN & O’HARA, INC.
      By:   /s/ Paul O. Bower         Paul O. Bower, President and CEO   

Signature Page to ERT Operating Partnership LPA

 



--------------------------------------------------------------------------------



 



            JPI MULTIFAMILY INVESTMENTS L.P.,
a Delaware limited partnership
      By:   New GP LLC,
a Delaware limited liability company,
its General Partner               By:   /s/ James W. Morgan, Jr.         Name:  
James W. Morgan, Jr.        Title:   Assistant Vice President   

Signature Page to ERT Operating Partnership LPA

 



--------------------------------------------------------------------------------



 



                  /s/ Paul O. Bower       Paul O. Bower   

Signature Page to ERT Operating Partnership LPA

 



--------------------------------------------------------------------------------



 



                  /s/ Thomas J. Hickey       Thomas J. Hickey   

Signature Page to ERT Operating Partnership LPA

 



--------------------------------------------------------------------------------



 



                  /s/ Craig L. Cardwell       Craig L. Cardwell   

Signature Page to ERT Operating Partnership LPA

 



--------------------------------------------------------------------------------



 



                  /s/ Wallace L. Wilcox       Wallace L. Wilcox   

Signature Page to ERT Operating Partnership LPA

 



--------------------------------------------------------------------------------



 



                  /s/ Randall H. Brown       Randall H. Brown   

Signature Page to ERT Operating Partnership LPA

 



--------------------------------------------------------------------------------



 



The undersigned has executed this Agreement not as a Partner of the Partnership
but to agree to the provisions of this Agreement imposing obligations on and
granting rights to the Company.

            EDUCATION REALTY TRUST, INC
      By:   /s/ Paul O. Bower         Paul O. Bower, President and CEO   

Signature Page to ERT Operating Partnership LPA

 



--------------------------------------------------------------------------------



 



EXHIBIT A
LIST OF PARTNERS AND CONTRIBUTED
ASSETS AS OF JANUARY 31, 2005

                                      Agreed Value of     Common     Common    
  Initial Contributed   Contributed     Partnership     Percentage       Asset  
Asset     Units     Interest  
Partners:
                             
General Partner:
                             
Education Realty OP GP, Inc.
  Cash in the amount of $332,160   $ 332,160       20,760       .1 %  
Limited Partners:
                             
Education Realty Limited Partner Trust
  Cash in the Amount of $306,451,840   $ 306,451,840       19,153,240      
92.26 %  
Education Realty Limited Partner, LLC
  Cash in the Amount of $100   $ 100       220,000       1.1 %
 
  Membership Interests in C Station, L.L.C.**                        
 
  Shares of Allen & O’Hara Education Services, Inc.**                          
Allen & O’Hara, Inc.
  Interest in Gables property*   $ 10,374,352       648,397       3.1 %
 
  Membership Interest in Education Properties Trust, LLC*                      
   
Paul O. Bower
  Membership Interest in C Station, L.L.C.   $ 2,256       141       .01 %
 
  Membership Interests in C Station, L.L.C.*                        
 
  Shares of Allen & O’Hara Education Services, Inc.*                        

 

A-1



--------------------------------------------------------------------------------



 



                                      Agreed Value of     Common     Common    
  Initial Contributed   Contributed     Partnership     Percentage       Asset  
Asset     Units     Interest  
Thomas J. Hickey
  Interest in Gables property*   $ 692,560       43,285       .2 %
 
  Membership Interests in Education Properties Trust, LLC*                      
 
 
  Membership Interest in C Station, L.L.C.**                        
 
  Shares of Allen & O’Hara Education Services, Inc.*                          
Craig L. Cardwell
  Interest in Gables property*   $ 706,688       44,168       .21 %
 
  Membership Interest in Education Properties Trust, LLC*                      
 
 
  Membership Interests in C Station, L.L.C.*                        
 
  Shares of Allen & O’Hara Education Services, Inc.*                          
Randall H. Brown
  Interest in Gables property*   $ 692,560       43,285       .2 %
 
  Membership Interest in Education Properties Trust, LLC*                      
 
 
  Membership Interests in C Station, L.L.C.*                        
 
  Shares of Allen & O’Hara Education Services, Inc.*                        

 

A-2



--------------------------------------------------------------------------------



 



                                      Agreed Value of     Common     Common    
  Initial Contributed   Contributed     Partnership     Percentage       Asset  
Asset     Units     Interest  
Wallace L. Wilcox
  Interest in Gables property*   $ 692,560       43,285       .2 %
 
  Membership Interest in Education Properties Trust, LLC*                      
 
 
  Membership Interests in C Station, L.L.C.*                        
 
  Shares of Allen & O’Hara Education Services, Inc.*                          
William W. Harris
  Interest in Gables property*   $ 692,560       43,285       .2 %
 
  Membership Interest in Education Properties Trust, LLC*                      
 
 
  An undivided interest in the projects known as Jefferson Commons — Columbia,
L.P. and Jefferson Commons — Phase II Limited                          
JPI Multifamily Investments L.P.
  Partnership pursuant to that certain Contract of Sale/Contribution dated
September 21, 2004   $ 7,995,008       499,688       2.4 %

      *  
Such Limited Partner held an indirect interest in such contributed property and
received Common Partnership Units by virtue of one or a series of distributions
by the direct owners (and any other indirect owners) of such contributed
property.
  **  
Such Limited Partner held a direct interest in a portion of such contributed
property as well as an indirect interest in a portion of such contributed
property. Such Limited Partner received the Common Partnership Units
attributable to its indirect interest in such contributed property by virtue of
one or a series of distributions by the direct owners (and any other indirect
owners) of such contributed property.

 

A-3



--------------------------------------------------------------------------------



 



EXHIBIT B
FEDERAL INCOME TAX MATTERS
For purposes of interpreting and implementing Article V of the Partnership
Agreement, the following rules shall apply and shall be treated as part of the
terms of the Partnership Agreement:
A. SPECIAL ALLOCATION PROVISIONS.
1. For purposes of determining the amount of gain or loss to be allocated
pursuant to Article V of the Partnership Agreement, any basis adjustments
permitted pursuant to Section 743 of the Code shall be disregarded.
2. When Partnership Interests are transferred during any taxable year, the
General Partner intends to allocate Partnership income, loss, deductions and
credits using the closing of the books method.
3. Notwithstanding any other provision of the Partnership Agreement, to the
extent required by law, income, gain, loss and deduction attributable to
property contributed to the Partnership by a Partner shall be shared among the
Partners so as to take into account any variation between the basis of the
property and the fair market value of the property at the time of contribution
in accordance with the requirements of Section 704(c) of the Code and the
applicable regulations thereunder as more fully described in Part B hereof.
Treasury Regulations under Section 704(c) of the Code allow partnerships to use
any reasonable method for accounting for Book-Tax Differences for contributions
of property so that a contributing partner receives the tax benefits and burdens
of any built-in gain or loss associated with contributed property. The Operating
Partnership shall account for Book-Tax Differences using a method determined by
the General Partner in its sole and absolute discretion. An allocation of
remaining built-in gain under Section 704(c) will be made when Section 704(c)
property is sold.
4. Notwithstanding any other provision of the Partnership Agreement, in the
event the Partnership is entitled to a deduction for interest imputed under any
provision of the Code on any loan or advance from a Partner (whether such
interest is currently deducted, capitalized or amortized), such deduction shall
be allocated solely to such Partner.
5. Notwithstanding any provision of the Partnership Agreement to the contrary,
to the extent any payments in the nature of fees made to a Partner or
reimbursements of expenses to any Partner are finally determined by the IRS to
be distributions to a Partner for federal income tax purposes, there will be a
gross income allocation to such Partner in the amount of such distribution.

 

B-1



--------------------------------------------------------------------------------



 



6. (a) Notwithstanding any provision of the Partnership Agreement to the
contrary and subject to the exceptions set forth in Section 1.704-2(f)(2)-(5) of
the Treasury Regulations, if there is a net decrease in Partnership Minimum Gain
during any Partnership fiscal year, each Partner shall be specially allocated
items of Partnership income and gain for such year (and, if necessary,
subsequent years) in an amount equal to such Partner’s share of the net decrease
in Partnership Minimum Gain determined in accordance with Section 1.704-2(g)(2)
of the Treasury Regulations. Allocations pursuant to the previous sentence shall
be made in proportion to the respective amounts required to be allocated to each
Partner pursuant thereto. The items to be so allocated shall be determined in
accordance with Section 1.704-2(f) of the Treasury Regulations. This paragraph
6(a) is intended to comply with the minimum gain chargeback requirement in such
Section of the Treasury Regulations and shall be interpreted consistently
therewith. To the extent permitted by such Section of the Treasury Regulations
and for purposes of this paragraph 6(a) only, each Partner’s Adjusted Capital
Account Balance shall be determined prior to any other allocations pursuant to
Article V of the Partnership Agreement with respect to such fiscal year and
without regard to any net decrease in Partner Minimum Gain during such fiscal
year.
(b) Notwithstanding any provision of the Partnership Agreement to the contrary,
except paragraph 6(a) of this Exhibit and subject to the exceptions set forth in
Section 1.704-2(i)(4) of the Treasury Regulations, if there is a net decrease in
Partner Nonrecourse Debt Minimum Gain during any Partnership fiscal year, each
Partner who has a share of the Partner Nonrecourse Debt Minimum Gain, determined
in accordance with Section 1.704-2(i)(3) of the Treasury Regulations, shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Partner’s share of the
net decrease in Partner Nonrecourse Debt Minimum Gain, determined in accordance
with Section 1.704-2(i)(5) of the Treasury Regulations. Allocations pursuant to
the previous sentence shall be made in proportion to the respective amounts
required to be allocated to each Partner pursuant thereto. The items to be so
allocated shall be determined in accordance with Section 1.704-2(i)(4) of the
Treasury Regulations. This paragraph 6(b) is intended to comply with the minimum
gain chargeback requirement in such Section of the Treasury Regulations and
shall be interpreted consistently therewith. Solely for purposes of this
paragraph 6(b), each Partner’s Adjusted Capital Account Balance shall be
determined prior to any other allocations pursuant to Article V of the
Partnership Agreement with respect to such fiscal year, other than allocations
pursuant to paragraph 6(a) hereof.
7. Notwithstanding any provision of the Partnership Agreement to the contrary,
in the event any Partners unexpectedly receive any adjustments, allocations or
distributions described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) or 1.704-1(b)(2)(ii)(d)(6), items of Partnership income
and gain shall be specially allocated to such Partners in an amount and manner
sufficient to eliminate the deficits in their Adjusted Capital Account Balances
created by such adjustments, allocations or distributions as quickly as
possible.
8. No loss shall be allocated to any Partner to the extent that such allocation
would result in a deficit in its Adjusted Capital Account Balance while any
other Partner continues to have a positive Adjusted Capital Account Balance; in
such event, losses shall first be allocated to any Partners with positive
Adjusted Capital Account Balances, and in proportion to such balances, to the
extent necessary to reduce their positive Adjusted Capital Account Balances to
zero. Any excess shall be allocated to the General Partner.
9. Any special allocations of items pursuant to this Part A shall be taken into
account in computing subsequent allocations so that the net amount of any items
so allocated and the profits, losses and all other items allocated to each such
Partner pursuant to Article V of the Partnership Agreement shall, to the extent
possible, be equal to the net amount that would have been allocated to each such
Partner pursuant to the provisions of Article V of the Partnership Agreement if
such special allocations had not occurred.

 

B-2



--------------------------------------------------------------------------------



 



10. Notwithstanding any provision of the Partnership Agreement to the contrary,
Nonrecourse Deductions for any fiscal year or other period shall be specially
allocated to the Partners in the manner and in accordance with the percentages
set forth in Section 5.1 of the Partnership Agreement.
11. Notwithstanding any provision of the Partnership Agreement to the contrary,
any Partner Nonrecourse Deduction for any fiscal year or other period shall be
specially allocated to the Partner who bears the economic risk of loss with
respect to the Partner Nonrecourse Debt to which such Partner Nonrecourse
Deductions are attributable in accordance with Section 1.7042(i) of the Treasury
Regulations.
B. CAPITAL ACCOUNT ADJUSTMENTS AND 704(c) TAX ALLOCATIONS.
1. For purposes of computing the amount of any item of income, gain, deduction
or loss to be reflected in the Partners’ Capital Accounts, the determination,
recognition and classification of any such item shall be the same as its
determination, recognition and classification for federal income tax purposes;
PROVIDED, HOWEVER, that:
(a) Any income, gain or loss attributable to the taxable disposition of any
property shall be determined by the Partnership as if the adjusted basis of such
property as of such date of disposition was equal in amount to (i) the Agreed
Value in the case of the Initial Contributed Assets or other contributed
properties, or (ii) the Carrying Value with respect to property subsequently
purchased.
(b) The computation of all items of income, gain, loss and deduction shall be
made by the Partnership and, as to those items described in Section 705(a)(1)(B)
or Section 705(a)(2)(B) of the Code, without regard to the fact that such items
are not includable in gross income or are neither currently deductible nor
capitalizable for federal income tax purposes.
2. A transferee of a Partnership Interest will succeed to the Capital Account
relating to the Partnership Interest transferred.
3. Upon an issuance of additional Partnership Interests, the Capital Accounts of
all Partners (and the Agreed Values of all Partnership properties) shall,
immediately prior to such issuance, be adjusted (consistent with the provisions
hereof) upward or downward to reflect any unrealized gain or unrealized loss
attributable to each Partnership property (as if such unrealized gain or
unrealized loss had been recognized upon an actual sale of such property at the
fair market value thereof, immediately prior to such issuance, and had been
allocated to the Partners, at such time, pursuant to Article V of the
Partnership Agreement). In determining such unrealized gain or unrealized loss
attributable to the properties, the fair market value of Partnership properties
shall be determined by the General Partner using such reasonable methods of
valuation as it may adopt.

 

B-3



--------------------------------------------------------------------------------



 



4. Immediately prior to the distribution of any Partnership property in
liquidation of the Partnership, the Capital Accounts of all Partners shall be
adjusted (consistent with the provisions hereof and Section 704 of the Code)
upward or downward to reflect any unrealized gain or unrealized loss
attributable to the Partnership property (as if such unrealized gain or
unrealized loss had been recognized upon an actual sale of each such property,
immediately prior to such distribution, and had been allocated to the Partners,
at such time, pursuant to Article V of the Partnership Agreement). In
determining such unrealized gain or unrealized loss attributable to property,
the fair market value of Partnership property shall be determined by the General
Partner using such reasonable methods of valuation as it may adopt.
5. In accordance with Section 704(c) of the Code and the regulations thereunder,
income, gain, loss and deduction with respect to any property shall, solely for
tax purposes, and not for Capital Account purposes, be allocated among the
Partners so as to take account of any variation between the adjusted basis of
such property to the Partnership for federal income tax purposes.
6. In the event the Agreed Value of any Partnership asset is adjusted as
described in paragraph 3 above, subsequent allocations of income, gain, loss and
deduction with respect to such asset shall take account of any variation between
the adjusted basis of such asset for federal income tax purposes and its Agreed
Value in the same manner as under Section 704(c) of the Code and the regulations
thereunder.
7. Any elections or other decisions relating to such allocations shall be made
by the General Partner in any manner that reasonably reflects the purpose and
intention of this Agreement.
C. DEFINITIONS.
1. For the purposes of this Exhibit, the following terms shall have the meanings
indicated unless the context clearly indicates otherwise:
“ADJUSTED CAPITAL ACCOUNT BALANCE”: means the balance in the Capital Account of
a Partner as of the end of the relevant fiscal year of the Partnership, after
giving effect to the following: (i) credit to such Capital Account any amounts
the Partner is obligated to restore, pursuant to the terms of this Agreement or
otherwise, or is deemed obligated to restore pursuant to the penultimate
sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the Treasury
Regulations, and (ii) debit to such capital account the items described in
Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6) of the Treasury Regulations.
“AGREED VALUE”: means the net fair market value of Contributed Property as
agreed to by the Contributing Partner and the Partnership (or other property
subsequently adjusted to reflect contributions), using such reasonable method of
valuation as they may adopt and as adjusted from time to time pursuant to
Paragraph B.3 of this Exhibit.
“BOOK TAX DIFFERENCE”: means, with respect to any item of Contributed Property,
as of the date of any determination, the difference between the Carrying Value
of such Contributed Property and the adjusted basis thereof for federal income
tax purposes as of such date. A Partner’s share of the Book-Tax Difference in
all of its Contributed Property will be reflected by the difference between such
Partner’s Capital Account balance and the hypothetical balance of such Partner’s
Capital Account computed as if it had been maintained strictly in accordance
with federal income tax accounting principles.

 

B-4



--------------------------------------------------------------------------------



 



“CARRYING VALUE”: means the adjusted basis of such property for federal income
tax purposes as of the time of determination.
“NONRECOURSE DEDUCTIONS”: shall have the meaning set forth in
Section 1.704-2(b)(1) of the Treasury Regulations. The amount of Nonrecourse
Deductions for a Partnership fiscal year equals the excess, if any, of the net
increase, if any, in the amount of Partnership Minimum Gain during that fiscal
year over the aggregate amount of any distributions during that fiscal year of
proceeds of a Nonrecourse Liability, that are allocable to an increase in
Partnership Minimum Gain, determined according to the provisions of
Section 1.704-2(c) of the Treasury Regulations.
“NONRECOURSE LIABILITY”: shall have the meaning set forth in
Section 1.704-2(b)(3) of the Treasury Regulations.
“PARTNER NONRECOURSE DEBT MINIMUM GAIN”: means an amount, with respect to each
Partner Nonrecourse Debt, determined in accordance with Section 1.704-2(i) of
the Treasury Regulations.
“PARTNER NONRECOURSE DEBT”: shall have the meaning set forth in
Section 1.704-2(b)(4) of the Treasury Regulations.
“PARTNER NONRECOURSE DEDUCTIONS”: shall have the meaning set forth in
Section 1.704-2(i)(2) of the Treasury Regulations. For any Partnership taxable
year, the amount of Partner Nonrecourse Deductions with respect to a Partner
Nonrecourse Debt equal the net increase during the year, if any, in the amount
of Partner Nonrecourse Debt Minimum Gain reduced (but not below zero) by
proceeds of the liability that are both attributable to the liability and
allocable to an increase in the Partner Nonrecourse Debt Minimum Gain.
“PARTNERSHIP AGREEMENT”: shall mean this Amended and Restated Limited
Partnership Agreement of Education Realty Operating Partnership, LP.
“PARTNERSHIP MINIMUM GAIN”: shall have the meaning set forth in
Sections 1.704-2(b)(2) and 1.704-2(d) of the Treasury Regulations.
For purposes of this Exhibit, all other capitalized terms will have the same
definition as in the Partnership Agreement.

 

B-5



--------------------------------------------------------------------------------



 



EXHIBIT C
NOTICE OF EXERCISE OF REDEMPTION RIGHT
The undersigned hereby irrevocably (i) presents for redemption Partnership Units
(as defined in the Partnership Agreement defined below) in Education Realty
Operating Partnership, LP, in accordance with the terms of the Agreement of
Limited Partnership of Education Realty Operating Partnership, LP (the
“Partnership Agreement”), and the Redemption Right (as defined in the
Partnership Agreement) referred to therein, (ii) surrenders such Partnership
Units and all right, title and interest therein, and (iii) directs that the Cash
Amount or REIT Shares (both as defined in the Partnership Agreement) deliverable
upon exercise of the Redemption Right be delivered to the address specified
below, and if REIT Shares are to be delivered, such REIT Shares be registered or
placed in the name(s) and at the addresses specified below.

     
Dated:
   
 
   
 
   
Name of Limited Partner:
   
 
   
 
   
(Signature of Limited Partner)
   
 
   
 
   
(Street Address)
   
 
   
 
   
 
   
 
   
(City State Zip Code)
   
 
   
IF REIT Shares are to be issued, issue to:
   
 
   
 
   
(Name)
   
 
   
 
   
(Social Security or Identifying Number)
   

 

C-1